
	
		II
		Calendar No. 648
		109th CONGRESS
		2d Session
		S. 3936
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2006
			Mr. Frist (for himself,
			 Mr. Reid, Mr.
			 Domenici, Mr. Bingaman,
			 Mr. Stevens, Mr. Inouye, Mr.
			 Enzi, Mr. Kennedy,
			 Mr. Ensign, Mr.
			 Lieberman, Mr. Alexander,
			 Ms. Mikulski, Mrs. Hutchison, Mr. Nelson
			 of Florida, Mr. Burns,
			 Mrs. Clinton, Mr. Allen, Ms.
			 Cantwell, Mr. Cornyn,
			 Mr. Kerry, Mr.
			 Talent, Mr. Salazar,
			 Mr. Craig, Ms.
			 Landrieu, Mr. Isakson,
			 Mr. Menendez, Mr. Smith, Mr.
			 Kohl, Mr. Voinovich,
			 Mr. Roberts, Mr. Coleman, Mr.
			 Johnson, Mr. Lugar, and
			 Mr. Rockefeller) introduced the following
			 bill; which was read the first time
		
		
			September 27, 2006
			Read the second time and placed on the
			 calendar
		
		A BILL
		To invest in innovation and education to improve the
		  competitiveness of the United States in the global economy.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Competitiveness Investment Act.
		2.Organization of
			 Act into divisions; table of contents
			(a)DivisionsThis
			 Act is organized into 4 divisions as follows:
				(1)Division
			 ACommerce and Science.
				(2)Division
			 BDepartment of Energy.
				(3)Division
			 CEducation.
				(4)Division
			 DNational Science Foundation.
				(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Organization of Act into divisions; table of
				contents.
					DIVISION A—Commerce and Science
					Sec. 1001. Short title.
					TITLE I—Office of Science and Technology Policy; Government-Wide
				Science
					Sec. 1101. National Science and Technology Summit.
					Sec. 1102. Study on barriers to innovation.
					Sec. 1103. National Innovation Medal.
					Sec. 1104. Release of scientific research results.
					Sec. 1105. Semiannual Science, Technology, Engineering, and
				Mathematics Days.
					Sec. 1106. Study of service science.
					TITLE II—Innovation Promotion
					Sec. 1201. President’s Council on Innovation and
				Competitiveness.
					Sec. 1202. Innovation acceleration research.
					TITLE III—National Aeronautics and Space
				Administration
					Sec. 1301. NASA’s contribution to innovation.
					Sec. 1302. Aeronautics Institute for Research.
					Sec. 1303. Basic Research enhancement.
					Sec. 1304. Aging workforce issues program.
					Sec. 1305. Conforming amendments.
					Sec. 1306. Fiscal year 2007 basic science and research
				funding.
					TITLE IV—National Institute of Standards and
				Technology
					Sec. 1401. Authorization of appropriations.
					Sec. 1402. Amendments to the Stevenson-Wydler Technology
				Innovation Act of 1980.
					Sec. 1403. Innovation acceleration.
					Sec. 1404. Manufacturing extension.
					Sec. 1405. Experimental Program to Stimulate Competitive
				Technology.
					Sec. 1406. Technical amendments to the National Institute of
				Standards and Technology Act and other technical amendments.
					TITLE V—Ocean and Atmospheric Programs
					Sec. 1501. Ocean and atmospheric research and development
				program.
					Sec. 1502. NOAA ocean and atmospheric science education
				programs.
					DIVISION B—Department of Energy
					Sec. 2001. Short title.
					Sec. 2002. Definitions.
					Sec. 2003. Mathematics, science, and engineering education at
				the Department of Energy.
					Sec. 2004. Department of Energy early-career research
				grants.
					Sec. 2005. Advanced Research Projects
				Authority-Energy.
					Sec. 2006. Authorization of appropriations for the Department
				of Energy for basic research.
					Sec. 2007. Discovery science and engineering innovation
				institutes.
					Sec. 2008. Protecting America’s Competitive Edge (PACE)
				graduate fellowship program.
					Sec. 2009. Title IX compliance.
					Sec. 2010. High-risk, high-reward research.
					Sec. 2011. Distinguished scientist program.
					DIVISION C—Education
					Sec. 3001. Findings.
					Sec. 3002. Definitions.
					TITLE I—Teacher assistance
					Subtitle A—Teachers for a competitive tomorrow
					Sec. 3111. Purpose.
					Sec. 3112. Definitions.
					Sec. 3113. Programs for baccalaureate degrees in mathematics,
				science, engineering, or critical foreign languages, with concurrent teacher
				certification.
					Sec. 3114. Programs for master's degrees in mathematics,
				science, or critical foreign languages education.
					Sec. 3115. General provisions.
					Sec. 3116. Authorization of appropriations.
					Subtitle B—Advanced Placement and International Baccalaureate
				programs
					Sec. 3121. Purpose.
					Sec. 3122. Definitions.
					Sec. 3123. Advanced Placement and International Baccalaureate
				programs.
					TITLE II—Math Now
					Sec. 3201. Math Now for elementary school and middle school
				students program.
					TITLE III—Foreign language partnership program
					Sec. 3301. Findings and purpose.
					Sec. 3302. Definitions.
					Sec. 3303. Program authorized.
					Sec. 3304. Authorization of appropriations.
					TITLE IV—Alignment of Education Programs
					Sec. 3401. Alignment of secondary school graduation
				requirements with the demands of 21st century postsecondary endeavors and
				support for P–16 education data systems.
					DIVISION D—National Science Foundation
					Sec. 4001. Authorization of appropriations.
					Sec. 4002. Strengthening of education and human resources
				directorate through equitable distribution of new funds.
					Sec. 4003. Graduate fellowships and graduate
				traineeships.
					Sec. 4004. Professional science master's degree
				programs.
					Sec. 4005. Increased support for science education through the
				National Science Foundation.
					Sec. 4006. Meeting critical national science needs.
					Sec. 4007. Reaffirmation of the merit-review process of the
				National Science Foundation.
					Sec. 4008. Experimental Program to Stimulate Competitive
				Research.
					Sec. 4009. Encouraging participation.
					Sec. 4010. Cyberinfrastructure.
					Sec. 4011. Federal information and communications technology
				research.
					Sec. 4012. Robert Noyce Teacher Scholarship
				Program.
					Sec. 4013. Sense of the Senate regarding the mathematics and
				science partnership programs of the Department of Education and the National
				Science Foundation.
					Sec. 4014. National Science Foundation teacher institutes for
				the 21st century.
				
			ACommerce and
			 Science
			1001.Short
			 titleThis division may be
			 cited as the American Innovation and Competitiveness Act of
			 2006.
			IOffice of Science
			 and Technology Policy; Government-Wide Science
				1101.National
			 Science and Technology Summit
					(a)In
			 GeneralNot later than 180 days after the date of enactment of
			 this Act, the President shall convene a National Science and Technology Summit
			 to examine the health and direction of the United States’ science and
			 technology enterprises. The Summit shall include representatives of industry,
			 small business, labor, academia, State government, Federal research and
			 development agencies, non-profit environmental and energy policy groups
			 concerned with science and technology issues, and other nongovernmental
			 organizations.
					(b)ReportNot
			 later than 90 days after the date of the conclusion of the Summit, the
			 President shall issue a report on the results of the Summit. The report shall
			 identify key research and technology challenges and recommendations for areas
			 of investment for Federal research and technology programs to be carried out
			 during the 5-year period beginning on the date the report is issued.
					(c)Annual
			 EvaluationBeginning in 2007, the Director of the Office of
			 Science and Technology Policy shall publish and submit to Congress an annual
			 report that contains recommendations for areas of investment for Federal
			 research and technology programs, including a justification for each area
			 identified in the report. Each report submitted during the 5-year period
			 beginning on the date of the conclusion of the Summit shall take into account
			 any recommendations made by the Summit.
					1102.Study on
			 barriers to innovation
					(a)In
			 GeneralNot later than 90 days after the date of enactment of
			 this Act, the Director of the Office of Science and Technology Policy shall
			 enter into a contract with the National Academy of Sciences to conduct and
			 complete a study to identify, and to review methods to mitigate, new forms of
			 risk for businesses beyond conventional operational and financial risk that
			 affect the ability to innovate, including studying and reviewing—
						(1)incentive and
			 compensation structures that could effectively encourage long-term value
			 creation and innovation;
						(2)methods of
			 voluntary and supplemental disclosure by industry of intellectual capital,
			 innovation performance, and indicators of future valuation;
						(3)means by which
			 government could work with industry to enhance the legal and regulatory
			 framework to encourage the disclosures described in paragraph (2);
						(4)practices that
			 may be significant deterrents to United States businesses engaging in
			 innovation risk-taking compared to foreign competitors;
						(5)costs faced by
			 United States businesses engaging in innovation compared to foreign
			 competitors, including the burden placed on businesses by high and rising
			 health care costs;
						(6)means by which
			 industry, trade associations, and universities could collaborate to support
			 research on management practices and methodologies for assessing the value and
			 risks of longer term innovation strategies;
						(7)means to
			 encourage new, open, and collaborative dialogue between industry associations,
			 regulatory authorities, management, shareholders, labor, and other concerned
			 interests to encourage appropriate approaches to innovation risk-taking;
						(8)incentives to
			 encourage participation among institutions of higher education, especially
			 those in rural and underserved areas, to engage in innovation;
						(9)relevant Federal
			 regulations that may discourage or encourage innovation;
						(10)the extent to
			 which Federal funding promotes or hinders innovation; and
						(11)the extent to
			 which individuals are being equipped with the knowledge and skills necessary
			 for success in the 21st century workforce, as measured by—
							(A)elementary school
			 and secondary school student academic achievement on the State academic
			 assessments required under section 1111(b)(3) of the Elementary and Secondary
			 Education Act of 1965, especially in mathematics, science, and reading;
							(B)the rate of
			 student entrance into institutions of higher education by type of institution,
			 and barriers to access to institutions of higher education;
							(C)the rates
			 of—
								(i)students
			 successfully completing postsecondary education programs; and
								(ii)certificates,
			 associate degrees, and baccalaureate degrees awarded in the fields of science,
			 technology, engineering, and mathematics; and
								(D)access to, and
			 availability of, high quality job training programs.
							(b)Report
			 RequiredNot later than 1 year after entering into the contract
			 required by subsection (a) and 4 years after entering into the contract
			 required by subsection (a), the National Academy of Sciences shall submit to
			 Congress a report on the study conducted under such subsection.
					(c)Authorization
			 of AppropriationsThere are authorized to be appropriated to the
			 National Academy of Sciences $1,000,000 for fiscal year 2007 for the purpose of
			 carrying out the study required under this section.
					1103.National
			 Innovation MedalSection 16 of
			 the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3711) is
			 amended—
					(1)by striking the
			 section heading and inserting “SEC. 16. NATIONAL TECHNOLOGY AND
			 INNOVATION MEDAL.”; and
					(2)in subsection
			 (a), by striking Technology Medal and inserting
			 Technology and Innovation Medal.
					1104.Release of
			 scientific research results
					(a)PrinciplesNot
			 later than 90 days after the date of enactment of this Act, the Director of the
			 Office of Science and Technology Policy, in consultation with the Director of
			 the Office of Management and Budget and the heads of all Federal civilian
			 agencies that conduct scientific research, shall develop and issue an
			 overarching set of principles to ensure the communication and open exchange of
			 data and results to other agencies, policymakers, and the public of research
			 conducted by a scientist employed by a Federal civilian agency and to prevent
			 the intentional or unintentional suppression or distortion of such research
			 findings. The principles shall encourage the open exchange of data and results
			 of research undertaken by a scientist employed by such an agency and shall be
			 consistent with existing Federal laws, including chapter 18 of title 35, United
			 States Code (commonly known as the Bayh-Dole Act).
					(b)ImplementationNot
			 later than 180 days after the date of enactment of this Act, the Director of
			 the Office of Science and Technology Policy shall ensure that all civilian
			 Federal agencies that conduct scientific research develop specific policies and
			 procedures regarding the public release of data and results of research
			 conducted by a scientist employed by such an agency consistent with the
			 principles established under subsection (a). Such polices and procedures
			 shall—
						(1)specifically
			 address what is and what is not permitted or recommended under such policies
			 and procedures;
						(2)be specifically
			 designed for each such agency;
						(3)be applied
			 uniformly throughout each such agency; and
						(4)be widely
			 communicated and readily accessible to all employees of each such agency and
			 the public.
						1105.Semiannual
			 Science, Technology, Engineering, and Mathematics DaysIt is the sense of Congress that the
			 Director of the Office of Science and Technology Policy should—
					(1)encourage all
			 elementary and middle schools to observe a Science, Technology, Engineering,
			 and Mathematics Day twice in every school year for the purpose of bringing in
			 science, technology, engineering, and mathematics mentors to provide hands-on
			 lessons to excite and inspire students to pursue the science, technology,
			 engineering, and mathematics fields (including continuing education and career
			 paths);
					(2)initiate a
			 program, in consultation with Federal agencies and departments, to provide
			 support systems, tools (from existing outreach offices), and mechanisms to
			 allow and encourage Federal employees with scientific, technological,
			 engineering, or mathematical responsibilities to reach out to local classrooms
			 on such Science, Technology, Engineering, and Mathematics Days to instruct and
			 inspire school children, focusing on real life science, technology,
			 engineering, and mathematics-related applicable experiences along with hands-on
			 demonstrations in order to demonstrate the advantages and direct applications
			 of studying the science, technology, engineering, and mathematics fields;
			 and
					(3)promote Science,
			 Technology, Engineering, and Mathematics Days involvement by private sector and
			 institutions of higher education employees in a manner similar to the Federal
			 employee involvement described in paragraph (2).
					1106.Study of
			 service science
					(a)Sense of
			 CongressIt is the sense of Congress that, in order to strengthen
			 the competitiveness of United States enterprises and institutions and to
			 prepare the people of the United States for high-wage, high-skill employment,
			 the Federal Government should better understand and respond strategically to
			 the emerging management and learning discipline known as service
			 science.
					(b)StudyNot
			 later than 270 days after the date of enactment of this Act, the Director of
			 the Office of Science and Technology Policy, through the National Academy of
			 Sciences, shall conduct a study and report to Congress regarding how the
			 Federal Government should support, through research, education, and training,
			 the emerging management and learning discipline known as service
			 science.
					(c)Outside
			 ResourcesIn conducting the study under subsection (b), the
			 National Academy of Sciences shall consult with leaders from 2- and 4-year
			 institutions of higher education, as defined in section 101(a) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1001(a)), leaders from corporations, and other relevant parties.
					(d)Service Science
			 DefinedIn this section, the term service science
			 means curricula, training, and research programs that are designed to teach
			 individuals to apply scientific, engineering, and management disciplines that
			 integrate elements of computer science, operations research, industrial
			 engineering, business strategy, management sciences, and social and legal
			 sciences, in order to encourage innovation in how organizations create value
			 for customers and shareholders that could not be achieved through such
			 disciplines working in isolation.
					IIInnovation
			 Promotion
				1201.President’s
			 Council on Innovation and Competitiveness
					(a)In
			 GeneralThe President shall establish a President’s Council on
			 Innovation and Competitiveness.
					(b)DutiesThe
			 Council’s duties shall include—
						(1)monitoring
			 implementation of public laws and initiatives for promoting innovation,
			 including policies related to research funding, taxation, immigration, trade,
			 and education that are proposed in this Act or in any other Act;
						(2)providing advice
			 to the President with respect to global trends in competitiveness and
			 innovation and allocation of Federal resources in education, job training, and
			 technology research and development considering such global trends in
			 competitiveness and innovation;
						(3)in consultation
			 with the Director of the Office of Management and Budget, developing a process
			 for using metrics to assess the impact of existing and proposed policies and
			 rules that affect innovation capabilities in the United States;
						(4)identifying
			 opportunities and making recommendations for the heads of executive agencies to
			 improve innovation, monitoring, and reporting on the implementation of such
			 recommendations;
						(5)developing
			 metrics for measuring the progress of the Federal Government with respect to
			 improving conditions for innovation, including through talent development,
			 investment, and infrastructure improvements; and
						(6)submitting to the
			 President and Congress an annual report on such progress.
						(c)Membership and
			 Coordination
						(1)MembershipThe
			 Council shall be composed of the Secretary or head of each of the
			 following:
							(A)The Department of
			 Commerce.
							(B)The Department of
			 Defense.
							(C)The Department of
			 Education.
							(D)The Department of
			 Energy.
							(E)The Department of
			 Health and Human Services.
							(F)The Department of
			 Homeland Security.
							(G)The Department of
			 Labor.
							(H)The Department of
			 the Treasury.
							(I)The National
			 Aeronautics and Space Administration.
							(J)The Securities
			 and Exchange Commission.
							(K)The National
			 Science Foundation.
							(L)The Office of the
			 United States Trade Representative.
							(M)The Office of
			 Management and Budget.
							(N)The Office of
			 Science and Technology Policy.
							(O)The Environmental
			 Protection Agency.
							(P)Any other
			 department or agency designated by the President.
							(2)ChairpersonThe
			 Secretary of Commerce shall serve as Chairperson of the Council.
						(3)CoordinationThe
			 Chairperson of the Council shall ensure appropriate coordination between the
			 Council and the National Economic Council, the National Security Council, and
			 the National Science and Technology Council.
						(4)MeetingsThe
			 Council shall meet on a semi-annual basis at the call of the Chairperson and
			 the initial meeting of the Council shall occur not later than 6 months after
			 the date of enactment of this Act.
						(d)Development of
			 Innovation Agenda
						(1)In
			 generalThe Council shall develop a comprehensive agenda for
			 strengthening the innovation and competitiveness capabilities of the Federal
			 Government, State governments, academia, and the private sector in the United
			 States.
						(2)ContentsThe
			 comprehensive agenda required by paragraph (1) shall include the
			 following:
							(A)An assessment of
			 current strengths and weaknesses of the United States investment in research
			 and development.
							(B)Recommendations
			 for addressing weaknesses and maintaining the United States as a world leader
			 in research and development and technological innovation.
							(C)Recommendations
			 for strengthening the innovation and competitiveness capabilities of the
			 Federal government, State governments, academia, and the private sector in the
			 United States.
							(3)Advisors
							(A)RecommendationNot
			 later than 30 days after the date of enactment of this Act, the National
			 Academy of Sciences, in consultation with the National Academy of Engineering,
			 the Institute of Medicine, and the National Research Council, shall develop and
			 submit to the President a list of 50 individuals that are recommended to serve
			 as advisors to the Council during the development of the comprehensive agenda
			 required by paragraph (1). The list of advisors shall include appropriate
			 representatives from the following:
								(i)The
			 private sector of the economy.
								(ii)Labor.
								(iii)Various fields
			 including information technology, energy, engineering, high-technology
			 manufacturing, health care, and education.
								(iv)Scientific
			 organizations.
								(v)Academic
			 organizations and other nongovernmental organizations working in the area of
			 science or technology.
								(B)DesignationNot
			 later than 30 days after the date that the National Academy of Sciences submits
			 the list of recommended individuals to serve as advisors, the President shall
			 designate 50 individuals to serve as advisors to the Council.
							(C)Requirement to
			 consultThe Council shall develop the comprehensive agenda
			 required by paragraph (1) in consultation with the advisors.
							(4)Initial
			 submission and updates
							(A)Initial
			 submissionNot later than 1 year after the date of enactment of
			 this Act, the Council shall submit to Congress and the President the
			 comprehensive agenda required by paragraph (1).
							(B)UpdatesAt
			 least once every 2 years, the Council shall update the comprehensive agenda
			 required by paragraph (1) and submit each such update to Congress and the
			 President.
							(e)Technical
			 AmendmentSection 101(b) of the High-Performance Computing Act of
			 1991 (15 U.S.C. 5511(b)) is amended by striking an in the first
			 sentence and inserting a distinct.
					(f)Optional
			 AssignmentNotwithstanding subsection (a) and paragraphs (1) and
			 (2) of subsection (c), the President may designate an existing council to carry
			 out the requirements of this section.
					1202.Innovation
			 acceleration research
					(a)Program
			 establishedThe President, through the head of each Federal
			 research agency, shall establish a program, to be known as the Innovation
			 Acceleration Research Program, to support and promote innovation in the United
			 States through research projects that can yield results with far-ranging or
			 wide-ranging implications but are considered too novel or span too diverse a
			 range of disciplines to fare well in the traditional peer review process.
			 Priority in the awarding of grants under this program shall be given to
			 research projects that—
						(1)meet fundamental
			 technology or scientific challenges;
						(2)involve
			 multidisciplinary work; and
						(3)involve a high
			 degree of novelty.
						(b)Departments and
			 Agencies
						(1)Funding
			 goalsThe President shall ensure that it is the goal of each
			 Executive agency (as defined in section 105 of title 5, United States Code)
			 that finances research in science, mathematics, engineering, and technology to
			 allocate approximately 8 percent of the agency’s total annual research and
			 development budget to funding research, including grants, under the Innovation
			 Acceleration Research Program.
						(2)Administration
							(A)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the head of each Executive agency participating in the Innovation
			 Acceleration Research Program under paragraph (1) shall submit to the Director
			 of the Office of Science and Technology Policy and the Director of the Office
			 of Management and Budget a plan for implementing the research program within
			 such Executive agency. An implementation plan may incorporate existing
			 initiatives of the Executive agencies that promote research in innovation as
			 described in subsection (a).
							(B)Required
			 metrics
								(i)In
			 generalThe head of each Executive agency submitting an
			 implementation plan pursuant to subparagraph (A) shall include metrics upon
			 which grant funding decisions will be made and metrics for assessing the
			 success of the grants awarded.
								(ii)Metrics for
			 basic researchThe metrics developed under clause (i) to assess
			 basic research programs shall assess management of the programs and shall not
			 assess specific scientific outcomes of the research conducted by the
			 programs.
								(C)Grant duration
			 and renewals
								(i)In
			 generalAny grants issued by an Executive agency under this
			 section shall be for a period not to exceed 3 years.
								(ii)EvaluationNot
			 later than 90 days prior to the expiration of a grant issued under this
			 section, the Executive agency that approved the grant shall complete an
			 evaluation of the effectiveness of the grant based on the metrics established
			 pursuant to subparagraph (B). In its evaluation, the Executive agency shall
			 consider the extent to which the program funded by the grant met the goals of
			 quality improvement and job creation.
								(iii)Publication
			 of reviewThe Executive agency shall publish and make available
			 to the public the review of each grant approved pursuant to this
			 section.
								(iv)Failure to
			 meet metricsAny grant that the Executive agency awarding the
			 grant determines has failed to satisfy any of the metrics developed pursuant to
			 subparagraph (B), shall not be eligible for a renewal.
								(v)RenewalA
			 grant issued under this section that satisfies all of the metrics developed
			 pursuant to subparagraph (B), may be renewed once for a period of not more than
			 3 years. Additional renewals may be considered only if the head of the
			 Executive agency makes a specific finding that the program being funded
			 involves a significant technology or scientific advance that requires a longer
			 time frame to complete critical research, and the research satisfies all the
			 metrics developed pursuant to subparagraph (B).
								(vi)WaiverThe
			 head of the Executive agency may authorize a waiver of the requirement of
			 clauses (iv) and (v) related to satisfying metric requirements if he or she
			 determines that the grant failed to meet a small number of metrics and the
			 failure was not significant for the overall performance of the grant.
								(c)DefinitionsIn
			 this section:
						(1)Federal
			 research agencyThe term Federal research agency
			 means a major organizational component of a department or agency of the Federal
			 Government, or other establishment of the Federal Government operating with
			 appropriated funds, that has as its primary purpose the performance of
			 scientific research.
						(2)Major
			 organizational componentThe term major organizational
			 component, with respect to a department, agency, or other establishment
			 of the Federal Government, means a component of the department, agency, or
			 other establishment that is administered by an individual whose rate of basic
			 pay is not less than the rate of basic pay payable under level V of the
			 Executive Schedule under section 5316 of title 5, United States Code.
						IIINational
			 Aeronautics and Space Administration
				1301.NASA’s
			 contribution to innovation
					(a)Participation
			 in interagency activitiesThe National Aeronautics and Space
			 Administration shall be a full participant in any interagency effort to promote
			 innovation and economic competitiveness through near-term and long-term basic
			 scientific research and development and the promotion of science, technology,
			 engineering, and mathematics education.
					(b)Historic
			 foundationIn order to carry out the participation described in
			 subsection (a), the Administrator of the National Aeronautics and Space
			 Administration shall build on the historic role of the National Aeronautics and
			 Space Administration in stimulating excellence in the advancement of physical
			 science and engineering disciplines and in providing opportunities and
			 incentives for the pursuit of academic studies in science, technology,
			 engineering, and mathematics.
					(c)Balanced
			 science program and robust authorization levelsThe balanced
			 science program authorized by section 101(d) of the National Aeronautics and
			 Space Administration Authorization Act of 2005 (Public Law 109–155; 42 U.S.C.
			 16611) shall be an element of the contribution by the National Aeronautics and
			 Space Administration to such interagency programs. It is the sense of Congress
			 that a robust National Aeronautics and Space Administration, funded at the
			 levels authorized for fiscal years 2007 and 2008 under sections 202 and 203 of
			 such Act (42 U.S.C. 16631 and 16632) and at appropriate levels in subsequent
			 fiscal years would enable a fair balance among science, aeronautics, education,
			 exploration, and human space flight programs and allow full participation in
			 any interagency efforts to promote innovation and economic
			 competitiveness.
					(d)Annual
			 report
						(1)RequirementThe
			 Administrator shall submit to Congress and the President an annual report
			 describing the activities conducted pursuant to this section, including a
			 description of the goals and the objective metrics upon which funding decisions
			 were made.
						(2)ContentEach
			 report submitted pursuant to paragraph (1) shall include, with regard to
			 science, technology, engineering, and mathematics education programs, at a
			 minimum, the following:
							(A)A description of
			 each program.
							(B)The amount spent
			 on each program.
							(C)The number of
			 students or teachers served by each program.
							(D)Measurement of
			 how each program improved student achievement, including with regard to
			 challenging State achievement standards.
							1302.Aeronautics
			 Institute for Research
					(a)Establishment
						(1)In
			 generalThe Administrator of the National Aeronautics and Space
			 Administration shall establish within the Administration an Aeronautics
			 Institute for Research for the purpose of managing the aeronautics research
			 carried out by the Administration.
						(2)DirectorThe
			 Institute shall be headed by a Director with appropriate experience in
			 aeronautics research and development.
						(b)DutiesThe
			 Institute shall implement the programs authorized under title IV of the
			 National Aeronautics and Space Administration Authorization Act of 2005 (Public
			 Law 109–155; 42 U.S.C. 16701 et seq.).
					(c)Cooperation
			 with Other Agencies
						(1)In
			 generalThe Institute shall operate in conjunction with relevant
			 programs in the Department of Transportation, the Department of Defense, the
			 Department of Commerce, and the Department of Homeland Security, including the
			 activities of the Joint Planning and Development Office established under the
			 Vision 100—Century of Aviation Reauthorization Act (Public Law 108–176; 117
			 Stat. 2490).
						(2)ResourcesThe
			 Director of the Institute may accept assistance, staff, and funding from those
			 Departments and other Federal agencies. Any such funding shall be in addition
			 to funds authorized for aeronautics under the National Aeronautics and Space
			 Administration Authorization Act of 2005 (Public Law 109–155; 119 Stat.
			 2895).
						(3)Other
			 coordinationThe Director of the Institute may utilize the Next
			 Generation Air Transportation Senior Policy Committee established under section
			 710 of the Vision 100—Century of Aviation Reauthorization Act (Public Law
			 108–176; 49 U.S.C. 40101 note) to coordinate its programs with other
			 Departments and agencies.
						(d)PartnershipsIn
			 developing and carrying out its plans, the Institute shall consult with the
			 public and ensure the participation of experts from the private sector
			 including representatives of commercial aviation, general aviation, aviation
			 labor groups, aviation research and development entities, aircraft and air
			 traffic control suppliers, and the space industry.
					1303.Basic
			 Research enhancement
					(a)In
			 GeneralThe Administrator of the National Aeronautics and Space
			 Administration, the Director of the National Science Foundation, the Secretary
			 of Energy, the Secretary of Defense, and Secretary of Commerce shall, to the
			 extent practicable, coordinate basic and fundamental research activities
			 related to physical sciences, technology, engineering and mathematics.
					(b)Establishment
			 of Basic Research Executive CouncilIn order to ensure effective
			 application of resources to basic science activity and to facilitate
			 cooperative basic and fundamental research activities with other governmental
			 organizations, the Administrator of the National Aeronautics and Space
			 Administration shall establish within the Administration a Basic Research
			 Executive Council to oversee the distribution and management of programs and
			 resources engaged in support of basic research activity.
					(c)MembershipThe
			 membership of the Basic Research Executive Council shall consist of the most
			 senior agency official representing each of the following areas of
			 research:
						(1)Space
			 Science.
						(2)Earth
			 Science.
						(3)Life and
			 Microgravity Sciences.
						(4)Aeronautical
			 Research.
						(d)LeadershipThe
			 Basic Research Executive Council shall be chaired by an individual appointed
			 for that purpose who shall have, as a minimum, a appropriate graduate degree in
			 a recognizable discipline in the physical sciences, and appropriate experience
			 in the conduct and management of basic research activity. The Chairman of the
			 Council shall report directly to the Administrator of the National Aeronautics
			 and Space Administration.
					(e)Supporting
			 Resources and PersonnelThe Chairman of the Basic Research
			 Executive Council shall be provided with adequate administrative staff support
			 to conduct the activity and functions of the Council.
					(f)DutiesThe
			 Basic Research Executive Council shall have, at minimum, the following
			 duties:
						(1)To establish
			 criteria for the identification of research activity as basic in nature.
						(2)To establish, in
			 consultation with the Office of Science and Technology Policy, the National
			 Science Foundation, the National Academy of Sciences, the National Institutes
			 of Health, and other appropriate external organizations, a prioritization of
			 fundamental research activity to be conducted by the National Aeronautics and
			 Space Administration, to be reviewed and updated on an annual basis, taking
			 into consideration evolving national research priorities.
						(3)To monitor,
			 review, and evaluate all basic research activity of the National Aeronautics
			 and Space Administration for compliance with basic research priorities
			 established under paragraph (2).
						(4)To make
			 recommendations to the Administrator of the National Aeronautics and Space
			 Administration regarding adjustments in the basic research activities of the
			 Administration to ensure consistency with the research priorities established
			 under this section.
						(5)To provide an
			 annual report to the Committee on Commerce, Science, and Transportation of the
			 Senate and the Committee on Science of the House of Representatives outlining
			 the activities of the Council during the preceding year and the status of basic
			 research activity within the Administration. The initial such report, to serve
			 as a baseline document, shall be provided within 90 days after the
			 establishment and initial operations of the Council.
						1304.Aging
			 workforce issues programIt is
			 the sense of Congress that the Administrator of the National Aeronautics and
			 Space Administration should implement a program to address aging work force
			 issues in aerospace that—
					(1)documents
			 technical and management experiences before senior people leave the
			 Administration, including—
						(A)documenting
			 lessons learned;
						(B)briefing
			 organizations;
						(C)providing
			 opportunities for archiving lessons in a database; and
						(D)providing
			 opportunities for near-term retirees to transition out early from their primary
			 assignment in order to document their career lessons learned and brief new
			 employees prior to their separation from the Administration;
						(2)provides
			 incentives for retirees to return and teach new employees about their career
			 lessons and experiences; and
					(3)provides for the
			 development of an award to recognize and reward outstanding senior employees
			 for their contributions to knowledge sharing.
					1305.Conforming
			 amendmentsSection 101(d) of
			 the National Aeronautics and Space Administration Authorization Act of 2005
			 (Public Law 109–155; 42 U.S.C. 16611(d)) is amended—
					(1)by striking
			 and after the semicolon in paragraph (2)(B);
					(2)by striking
			 Act. in paragraph (2)(C) and inserting Act;
			 and;
					(3)by adding at the
			 end of paragraph (2) the following:
						
							(D)the number and
				content of science activities which are undertaken in support of science
				missions described in subparagraph (A), and the number and content of science
				activities which may be considered as fundamental, or basic research, whether
				incorporated within specific missions or conducted independently of any
				specific mission.
							;
				and
					(4)by adding at the
			 end of paragraph (3) the following:
						
							(H)How NASA science
				activities can best be structured to ensure that basic and fundamental research
				can be effectively maintained and coordinated in response to national goals in
				competitiveness and innovation, and in contributing to national scientific,
				technology, engineering and mathematics
				leadership.
							.
					1306.Fiscal year
			 2007 basic science and research fundingNotwithstanding any other provision of law,
			 the Administrator of the National Aeronautics and Space Administration shall
			 increase funding for basic science and research, including for the Explorer
			 Program, for fiscal year 2007 by $160,000,000 by transferring such amount for
			 such purpose from accounts of the National Aeronautics and Space
			 Administration. The transfer shall be contingent upon the availability of
			 unobligated balances to the National Aeronautics and Space
			 Administration.
				IVNational
			 Institute of Standards and Technology
				1401.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary of Commerce for the use of the
			 National Institute of Standards and Technology—
					(1)for fiscal year
			 2007, $639,646,000, of which $110,000,000 shall be used for the Hollings
			 Manufacturing Extension Partnership Program;
					(2)for fiscal year
			 2008, $703,611,000, of which $115,000,000 shall be used for the Hollings
			 Manufacturing Extension Partnership Program;
					(3)for fiscal year
			 2009, $773,972,000, of which $120,000,000 shall be used for the Hollings
			 Manufacturing Extension Partnership Program;
					(4)for fiscal year
			 2010, $851,369,000, of which $125,000,000 shall be used for the Hollings
			 Manufacturing Extension Partnership Program; and
					(5)for fiscal year
			 2011, $936,506,000, of which $130,000,000 shall be used for the Hollings
			 Manufacturing Extension Partnership Program.
					1402.Amendments to
			 the Stevenson-Wydler Technology Innovation Act of 1980
					(a)In
			 GeneralSection 5 of the Stevenson-Wydler Technology Innovation
			 Act of 1980 (15 U.S.C. 3704) is repealed.
					(b)Conforming
			 Amendments
						(1)Title 5, United
			 States CodeSection 5314 of title 5, United States Code, is
			 amended by striking Under Secretary of Commerce for
			 Technology..
						(2)DefinitionsSection
			 4 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3703) is
			 amended—
							(A)by striking
			 paragraphs (1) and (3); and
							(B)by redesignating
			 paragraphs (2) through (13) as paragraphs (1) through (11),
			 respectively.
							(3)Repeal of
			 authorizationSection 21(a) of the Stevenson-Wydler Technology
			 Innovation Act of 1980 (15 U.S.C. 3713(a)) is amended—
							(A)in paragraph (1),
			 by striking sections 5, 11(g), and 16 and inserting
			 sections 11(g) and 16; and
							(B)in paragraph (2),
			 by striking $500,000 is authorized only for the purpose of carrying out
			 the requirements of the Japanese technical literature program established under
			 section 5(d) of this Act;.
							(4)High-Performance
			 Computing Act of 1991Section 208 of the High-Performance
			 Computing Act of 1991 (15 U.S.C. 5528) is amended by striking subsection (c)
			 and redesignating subsection (d) as subsection (c).
						(5)Assistive
			 Technology Act of 1998Section 6(b)(4)(B)(v) of the Assistive
			 Technology Act of 1998 (29 U.S.C. 3005(b)(4)(B)(v)) is amended by striking
			 the Technology Administration of the Department of Commerce, and
			 inserting the National Institute of Standards and
			 Technology,.
						1403.Innovation
			 acceleration
					(a)ProgramIn
			 order to implement section 1202 of this Act, the Director of the National
			 Institute of Standards and Technology shall—
						(1)establish a
			 program linked to the goals and objectives of the measurement laboratories, to
			 be known as the Standards and Technology Acceleration Research
			 Program, to support and promote innovation in the United States through
			 high-risk, high-reward research; and
						(2)set aside, from
			 funds available to the measurement laboratories, an amount equal to not less
			 than 8 percent of the funds available to the Institute each fiscal year for
			 such Program.
						(b)External
			 FundingThe Director shall ensure that at least 80 percent of the
			 funds available for such Program shall be used to award competitive,
			 merit-reviewed grants, cooperative agreements, or contracts to public or
			 private entities, including businesses and universities. In selecting entities
			 to receive such assistance, the Director shall ensure that the project proposed
			 by an entity has scientific and technical merit and that any resulting
			 intellectual property shall vest in a United States entity that can
			 commercialize the technology in a timely manner. Each external project shall
			 involve at least one small or medium-sized business and the Director shall give
			 priority to joint ventures between small or medium-sized businesses and
			 educational institutions. Any grant shall be for a period not to exceed 3
			 years.
					(c)CompetitionsThe
			 Director shall solicit proposals annually to address areas of national need for
			 high-risk, high-reward research, as identified by the Director.
					(d)Annual
			 ReportEach year the Director shall issue an annual report
			 describing the program’s activities, including include a description of the
			 metrics upon which grant funding decisions were made in the previous fiscal
			 year, any proposed changes to those metrics, metrics for evaluating the success
			 of ongoing and completed grants, and an evaluation of ongoing and completed
			 grants. The first annual report shall include best practices for management of
			 programs to stimulate high-risk, high-reward research.
					(e)Administrative
			 ExpensesNo more than 5 percent of the finding available to the
			 program may be used for administrative expenses.
					(f)High-Risk,
			 High-Reward Research DefinedIn this section, the term
			 high-risk, high-reward research means research that—
						(1)has the potential
			 for yielding results with far-ranging or wide-ranging implications;
						(2)addresses
			 critical national needs related to measurement standards and technology;
			 and
						(3)is too novel or
			 spans too diverse a range of disciplines to fare well in the traditional peer
			 review process.
						1404.Manufacturing
			 extension
					(a)Manufacturing
			 Center EvaluationSection 25(c)(5) of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278k(c)(5)) is amended by inserting
			 A Center that has not received a positive evaluation by the evaluation
			 panel shall be notified by the panel of the deficiencies in its performance and
			 shall be placed on probation for one year, after which time the panel shall
			 reevaluate the Center. If the Center has not addressed the deficiencies
			 identified by the panel, or shown a significant improvement in its performance,
			 the Director shall conduct a new competition to select an operator for the
			 Center or may close the Center. after at declining
			 levels..
					(b)Federal
			 ShareStrike section 25(d) of the National Institute of Standards
			 and Technology Act (15 U.S.C. 278k(d)) and insert the following:
						
							(d)Acceptance of
				FundsIn addition to such sums as may be appropriated to the
				Secretary and Director to operate the Centers program, the Secretary and
				Director also may accept funds from other Federal departments and agencies and
				under section 2(c)(7) from the private sector for the purpose of strengthening
				United States manufacturing. Such funds from the private sector, if allocated
				to a Center or Centers, shall not be considered in the calculation of the
				Federal share of capital and annual operating and maintenance costs under
				subsection
				(c).
							.
					1405.Experimental
			 Program to Stimulate Competitive Technology
					(a)In
			 GeneralThe Director of the National Institutes of Standards and
			 Technology shall re-establish the Experimental Program to Stimulate Competitive
			 Technology. The purpose of the program shall be to strengthen the technological
			 competitiveness of those States that have historically received less Federal
			 research and development funds than a majority of the States have
			 received.
					(b)ArrangementsIn
			 carrying out the program, the Director shall cooperate with State, regional, or
			 local science and technology-based economic development organization and with
			 representatives of small business firms and other appropriate technology-based
			 businesses.
					(c)Grants and
			 Cooperative AgreementsIn carrying out the program, the Director
			 may make grants or enter into cooperative agreements to provide for—
						(1)technology
			 research and development;
						(2)technology
			 transfer from university research;
						(3)technology
			 deployment and diffusion; and
						(4)the strengthening
			 of technological and innovation capabilities through consortia comprised
			 of—
							(A)technology-based
			 small business firms;
							(B)industries and
			 emerging companies;
							(C)institutions of
			 higher education including community colleges; and
							(D)State and local
			 development agencies and entities.
							(d)Requirements
			 for Making Awards
						(1)In
			 generalIn making awards under this section, the Director shall
			 ensure that the awards are awarded on a competitive basis that includes a
			 review of the merits of the activities that are the subject of the award,
			 giving special emphasis to those projects which will increase the participation
			 of women, Native Americans (including Native Hawaiians and Alaska Natives), and
			 underrepresented groups in science and technology.
						(2)Matching
			 requirementThe non-Federal share of the activities (other than
			 planning activities) carried out under an award under this subsection shall be
			 not less than 50 percent of the cost of those activities.
						(e)Criteria for
			 StatesThe Director shall establish criteria for achievement by
			 each State that participates in the program. Upon the achievement of all such
			 criteria, a State shall cease to be eligible to participate in the
			 program.
					(f)CoordinationTo
			 the extent practicable, in carrying out this subsection, the Director shall
			 coordinate the program with other programs of the Department of
			 Commerce.
					(g)Report
						(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Director shall prepare and submit to the Committee on Commerce,
			 Science, and Transportation of the Senate and the Committee on Science of the
			 House of Representatives a report that meets the requirements of this
			 subsection.
						(2)Requirements
			 for reportThe report required by this subsection shall
			 contain—
							(A)a description of
			 the structure and procedures of the program;
							(B)a management plan
			 for the program;
							(C)a description of
			 the merit-based review process to be used in the program;
							(D)milestones for
			 the evaluation of activities to be assisted under the program in fiscal year
			 2008;
							(E)an assessment of
			 the eligibility of each State that participates in the Experimental Program to
			 Stimulate Competitive Research of the National Science Foundation to
			 participate in the program under this subsection; and
							(F)the evaluation
			 criteria with respect to which the overall management and effectiveness of the
			 program will be evaluated.
							1406.Technical
			 amendments to the National Institute of Standards and Technology Act and other
			 technical amendments
					(a)Research
			 FellowshipsSection 18 of the National Institute of Standards and
			 Technology Act (15 U.S.C. 278g–1) is amended by striking up to 1 per
			 centum of the in the first sentence.
					(b)Financial
			 Agreements
						(1)ClarificationSection
			 2(b)(4) of the National Institute of Standards and Technology Act (15 U.S.C.
			 272(b)(4)) is amended by inserting and grants and cooperative
			 agreements, after arrangements,.
						(2)MembershipsSection
			 2(c) of the National Institute of Standards and Technology Act (15 U.S.C.
			 272(c)) is amended—
							(A)by striking
			 and after the semicolon in paragraph (21);
							(B)by redesignating
			 paragraph (22) as paragraph (23); and
							(C)by inserting
			 after paragraph (21) the following:
								
									(22)notwithstanding
				subsection (b)(4) of this section, the Grants and Cooperative Agreements Act
				(31 U.S.C. 6301–6308), the Competition in Contracting Act (31 U.S.C.
				3551–3556), and the Federal Acquisition Regulations set forth in title 48, Code
				of Federal Regulations, to expend appropriated funds for National Institute of
				Standards and Technology memberships in scientific organizations, registration
				fees for attendance at conferences, and sponsorship of conferences in
				furtherance of technology transfer;
				and
									.
							(c)Working Capital
			 FundSection 12 of the National Institute of Standards and
			 Development Act (15 U.S.C. 278b) is amended by adding at the end the
			 following:
						
							(g)Amount and
				Source of TransfersNot to exceed one-quarter per centum of the
				amounts appropriated to the Institute for any fiscal year may be transferred to
				the fund, in addition to any other transfer authority. In addition, funds
				provided to the Institute from other Federal agencies for the purpose of
				production of Standard Reference Materials may be transferred to the
				fund.
							.
					(d)Outdated
			 Specifications
						(1)Redefinition of
			 metric systemSection 2 of the Act of July 28, 1866, entitled
			 An Act to authorize the Use of the Metric System of Weights and
			 Measures (15 U.S.C. 205; 14 Stat. 339, 340) is amended to read as
			 follows:
							
								2.Metric system
				definedThe metric system of
				measurement shall be defined as the International System of Units as
				established in 1960, and subsequently maintained, by the General Conference of
				Weights and Measures, and as interpreted or modified for the United States by
				the Secretary of
				Commerce.
								.
						(2)Repeal of
			 redundant and obsolete authorityThe Act of July 21, 1950,
			 entitled, An Act To redefine the units and establish the standards of
			 electrical and photometric measurements of 1950 (15 U.S.C. 223, 224) is
			 hereby repealed.
						(3)Idaho Time
			 ZoneSection 3 of the Act of March 19, 1918, (15 U.S.C. 264;
			 commonly known as the Calder Act) is amended—
							(A)in the section
			 heading, by striking third
			 zone and inserting fourth zone; and
							(B)by striking
			 third zone and inserting fourth zone.
							(4)Standard
			 timeThe first section of the Act of March 19, 1918, (15 U.S.C.
			 261; commonly known as the Calder Act) is amended—
							(A)by inserting
			 (a) In
			 General.— before For the
			 purpose;
							(B)by striking the
			 second sentence and the extra period after it and inserting Except as
			 provided in section 3(a) of the Uniform Time Act of 1966, the standard time of
			 the first zone shall be Coordinated Universal Time retarded by 4 hours; that of
			 the second zone retarded by 5 hours; that of the third zone retarded by 6
			 hours; that of the fourth zone retarded by 7 hours; that of the fifth zone
			 retarded 8 hours; that of the sixth zone retarded by 9 hours; that of the
			 seventh zone retarded by 10 hours; that of the eighth zone retarded by 11
			 hours; and that of the ninth zone shall be Coordinated Universal Time advanced
			 by 10 hours.; and
							(C)adding at the end
			 the following:
								
									(b)Coordinated
				Universal Time DefinedIn this section, the term
				Coordinated Universal Time means the time scale maintained through
				the General Conference of Weights and Measures and interpreted or modified for
				the United States by the Secretary of Commerce in coordination with the
				Secretary of the
				Navy.
									.
							(e)Retention of
			 Depreciation SurchargeSection 14 of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278d) is amended—
						(1)by inserting
			 (a) In
			 General.— before Within; and
						(2)adding at the end
			 the following:
							
								(b)Retention of
				FeesThe Director is authorized to retain all building use and
				depreciation surcharge fees collected pursuant to OMB Circular A–25. Such fees
				shall be collected and credited to the Construction of Research Facilities
				Appropriation Account for use in maintenance and repair of National Institute
				of Standards and Technology’s existing
				facilities.
								.
						(f)Non-Energy
			 Inventions ProgramSection 27 of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278m) is repealed.
					VOcean and
			 Atmospheric Programs
				1501.Ocean and
			 atmospheric research and development programThe Administrator of the National Oceanic
			 and Atmospheric Administration, in consultation with the Director of the
			 National Science Foundation and the Administrator of the National Aeronautics
			 and Space Administration, shall establish a coordinated program of ocean and
			 atmospheric research and development, in collaboration with academic
			 institutions and other nongovernmental entities, that shall focus on the
			 development of advanced technologies and analytical methods that will promote
			 United States leadership in ocean and atmospheric science and competitiveness
			 in the applied uses of such knowledge.
				1502.NOAA ocean
			 and atmospheric science education programs
					(a)In
			 GeneralThe Administrator of the National Oceanic and Atmospheric
			 Administration shall conduct, develop, support, promote, and coordinate formal
			 and informal educational activities at all levels to enhance public awareness
			 and understanding of ocean, coastal, and atmospheric science and stewardship by
			 the general public and other coastal stakeholders, including underrepresented
			 groups in ocean and atmospheric science and policy careers. In conducting those
			 activities, the Administrator shall build upon the educational programs and
			 activities of the agency.
					(b)NOAA Science
			 Education PlanThe Administrator, appropriate National Oceanic
			 and Atmospheric Administration programs, ocean atmospheric science and
			 education experts, and interested members of the public shall develop a science
			 education plan setting forth education goals and strategies for the
			 Administration, as well as programmatic actions to carry out such goals and
			 priorities over the next 20 years, and evaluate and update such plan every 5
			 years.
					(c)ConstructionNothing
			 in this section may be construed to affect the application of section 438 of
			 the General Education Provisions Act (20 U.S.C. 1232a) or sections 504 and 508
			 of the Rehabilitation Act of 1973 (29 U.S.C. 794 and 794d).
					BDepartment of Energy
			2001.Short
			 titleThis division may be
			 cited as the Protecting America’s
			 Competitive Edge Through Energy Act  or the
			 PACE–Energy Act.
			2002.DefinitionsIn this division:
				(1)DepartmentThe
			 term Department means the Department of Energy.
				(2)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
				(3)National
			 LaboratoryThe term National Laboratory has the
			 meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C.
			 15801).
				(4)SecretaryThe term Secretary means the
			 Secretary of Energy, acting through the Under Secretary for Science appointed
			 under section 202(b) of the Department of Energy Organization Act (42 U.S.C.
			 7132(b)).
				2003.Mathematics,
			 science, and engineering education at the Department of Energy
				(a)Science
			 education programsSection 3164 of the Department of Energy
			 Science Education Enhancement Act (42 U.S.C. 7381a) is amended—
					(1)by
			 redesignating subsections (b) through (d) as subsections (c) through (e),
			 respectively;
					(2)by inserting
			 after subsection (a) the following:
						
							(b)Organization
				of mathematics, science, and engineering education programs
								(1)Director of
				Mathematics, Science and Engineering EducationNotwithstanding
				any other provision of law, the Secretary, acting through the Under Secretary
				for Science (referred to in this subsection as the Under
				Secretary), shall appoint a Director of Mathematics, Science, and
				Engineering Education (referred to in this subsection as the
				Director) with the principal responsibility for administering
				mathematics, science, and engineering education programs across all functions
				of the Department.
								(2)QualificationsThe
				Director shall be an individual, who by reason of professional background and
				experience, is specially qualified to advise the Under Secretary on all matters
				pertaining to mathematics, science, and engineering education at the
				Department.
								(3)DutiesThe
				Director shall—
									(A)oversee all
				mathematics, science, and engineering education programs of the
				Department;
									(B)represent the
				Department as the principal interagency liaison for all mathematics, science,
				and engineering education programs, unless otherwise represented by the
				Secretary or the Under Secretary;
									(C)prepare the
				annual budget and advise the Under Secretary on all budgetary issues for
				mathematics, science, and engineering education programs of the
				Department;
									(D)increase, to the
				maximum extent practicable, the participation and advancement of women and
				underrepresented minorities at every level of science, technology, engineering,
				and mathematics education; and
									(E)perform other
				such matters related to mathematics, science, and engineering education as are
				required by the Secretary or the Under Secretary.
									(4)Staff and
				other resourcesThe Secretary shall assign to the Director such
				personnel and other resources as the Secretary considers necessary to permit
				the Director to carry out the duties of the Director.
								(5)Assessment
									(A)In
				generalThe Secretary shall offer to enter into a contract with
				the National Academy of Sciences under which the National Academy, not later
				than 5 years after, and not later than 10 years after, the date of enactment of
				this paragraph, shall assess the performance of the mathematics, science, and
				engineering education programs of the Department.
									(B)ConsiderationsAn
				assessment under this paragraph shall be conducted taking into consideration,
				where applicable, the effect of mathematics, science, and engineering education
				programs of the Department on student academic achievement in math and
				science.
									(6)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				subsection.
								;
				and
					(3)by striking
			 subsection (d) (as redesignated by paragraph (1)) and inserting the
			 following:
						
							(d)Mathematics,
				Science, and Engineering Education FundThe Secretary shall
				establish a Mathematics, Science, and Engineering Education Fund, using not
				less than 0.3 percent of the amount made available to the Department for
				research, development, demonstration, and commercial application for each
				fiscal year, to carry out sections 3165, 3166, and
				3167.
							.
					(b)ConsultationThe
			 Secretary shall—
					(1)consult with the
			 Secretary of Education regarding activities authorized under subpart B of the
			 Department of Energy Science Education Enhancement Act (as added by subsection
			 (d)(3)) to improve mathematics and science education; and
					(2)otherwise make
			 available to the Secretary of Education reports associated with programs
			 authorized under that section.
					(c)DefinitionSection
			 3168 of the Department of Energy Science Education Enhancement Act (42 U.S.C.
			 7381d) is amended by adding at the end the following:
					
						(5)National
				LaboratoryThe term National Laboratory has the
				meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C.
				15801).
						.
				(d)Mathematics,
			 science, and engineering education programsThe Department of
			 Energy Science Education Enhancement Act (42 U.S.C. 7381 et seq.) is
			 amended—
					(1)by inserting
			 after section 3162 the following:
						
							AScience
				education enhancement
							;
				
					(2)in section
			 3169, by striking part and inserting subpart;
			 and
					(3)by adding at
			 the end the following:
						
							BMathematics,
				science, and engineering education programs
								3170.DefinitionsIn this subpart:
									(1)DirectorThe
				term Director means the Director of Mathematics, Science, and
				Engineering Education.
									(2)National
				laboratoryThe term National Laboratory has the
				meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C.
				15801).
									1Assistance
				for specialty schools for mathematics and science
									3171.Specialty
				schools for mathematics and science
										(a)PurposeThe
				purpose of this section is to provide assistance to States to establish or
				expand public, statewide specialty secondary schools that provide comprehensive
				mathematics and science (including engineering) education to improve the
				academic achievement of students in mathematics and science.
										(b)Definition of
				specialty school for mathematics and scienceIn this chapter, the
				term specialty school for mathematics and science means a public
				secondary school (including a school that provides residential services to
				students) that—
											(1)serves students
				residing in the State in which the school is located; and
											(2)offers to those
				students a high-quality, comprehensive mathematics and science (including
				engineering) curriculum designed to improve the academic achievement of
				students in mathematics and science.
											(c)Grants
				authorized
											(1)In
				generalFrom the amounts authorized under subsection (i), the
				Secretary, acting through the Director, shall award grants, on a competitive
				basis, to States in order to provide assistance to the States for the costs of
				establishing or expanding public, statewide specialty schools for mathematics
				and science.
											(2)ResourcesThe
				Director shall ensure that appropriate resources of the Department, including
				the National Laboratories, are available to schools funded under this section
				in order to—
												(A)increase
				experiential, hands-on learning opportunities in mathematics and science for
				students attending such schools; and
												(B)provide ongoing
				professional development opportunities for teachers employed at such
				schools.
												(3)AssistanceConsistent
				with sections 3165 and 3166, the Director shall make available necessary funds
				for a program using scientific and engineering staff of the National
				Laboratories, during which the staff—
												(A)assists teachers
				in teaching courses at the schools funded under this section;
												(B)uses National
				Laboratory scientific equipment in teaching the courses; and
												(C)uses distance
				education and other technologies to provide assistance described in
				subparagraphs (A) and (B) to schools funded under this section that are not
				located near the National Laboratories.
												(4)RestrictionNo
				State shall receive funding for more than 1 specialty school for mathematics
				and science for a fiscal year.
											(d)Federal and
				non-Federal shares
											(1)Federal
				shareThe Federal share of the costs described in subsection
				(c)(1) shall not exceed 50 percent.
											(2)Non-Federal
				shareThe non-Federal share of the costs described in subsection
				(c)(1) shall be—
												(A)not less than 50
				percent; and
												(B)provided from
				non-Federal sources, in cash or in kind, fairly evaluated, including
				services.
												(e)ApplicationEach
				State desiring a grant under this section shall submit an application to the
				Director at such time, in such manner, and accompanied by such information as
				the Director may require that describes—
											(1)the process by
				which and selection criteria with which the State will select and designate a
				school as a specialty school for mathematics and science in accordance with
				this section;
											(2)how the State
				will ensure that funds made available under this section are used to establish
				or expand a specialty school for mathematics and science—
												(A)in accordance
				with the activities described in subsection (g); and
												(B)that has the
				capacity to improve the academic achievement of all students in all core
				academic subjects, and particularly in mathematics and science;
												(3)how the State
				will measure the extent to which the school increases student academic
				achievement on State academic achievement standards in mathematics and
				science;
											(4)the curricula and
				materials to be used in the school;
											(5)the availability
				of funds from non-Federal sources for the non-Federal share of the costs of the
				activities authorized under this section; and
											(6)how the State
				will use technical assistance and support from the Department, including the
				National Laboratories, and other entities with experience and expertise in
				mathematics and science education, including institutions of higher
				education.
											(f)DistributionIn
				awarding grants under this section, the Director shall—
											(1)ensure a wide,
				equitable distribution among States that propose to serve students from urban
				and rural areas; and
											(2)provide equal
				consideration to States without National Laboratories.
											(g)Uses of
				Funds
											(1)In
				generalA State that receives a grant under this section shall
				use the funds made available through the grant to—
												(A)employ proven
				strategies and methods for improving student learning and teaching in
				mathematics and science;
												(B)integrate into
				the curriculum of the school comprehensive mathematics and science education,
				including instruction and assessments that are aligned with the State’s
				academic content and student academic achievement standards (within the meaning
				of section 1111 of the Elementary and Secondary Education Act of 1965 (20
				U.S.C. 6311)), classroom management, professional development, parental
				involvement, and school management; and
												(C)provide
				high-quality and continuous teacher and staff professional development.
												(2)Special
				ruleGrant funds under this section may be used for activities
				described in paragraph (1) only if the activities are directly related to
				improving student academic achievement in mathematics and science.
											(h)Evaluation and
				report
											(1)State
				evaluation and report
												(A)EvaluationEach
				State that receives a grant under this section shall develop and carry out an
				evaluation and accountability plan for the activities funded through the grant
				that measures the impact of the activities, including measurable objectives for
				improved student academic achievement on State mathematics and science
				assessments.
												(B)ReportThe
				State shall submit to the Director a report containing the results of the
				evaluation and accountability plan.
												(2)Report to
				CongressNot later than 2 years after the date of enactment of
				the PACE–Energy Act, the Director shall submit a report to the appropriate
				committees of Congress detailing the impact of the activities assisted with
				funds made available under this section.
											(i)Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this section—
											(1)$10,000,000 for fiscal year 2007;
											(2)$20,000,000 for
				fiscal year 2008;
											(3)$30,000,000 for
				fiscal year 2009;
											(4)$40,000,000 for
				fiscal year 2010; and
											(5)$50,000,000 for
				fiscal year 2011.
											2Experiential-Based
				Learning Opportunities
									3175.Experiential-based
				learning opportunities
										(a)Internships
				authorized
											(1)In
				generalFrom the amounts authorized under subsection (f), the
				Secretary, acting through the Director, shall establish a summer internship
				program for middle school and secondary school students that shall—
												(A)provide the
				students with internships at the National Laboratories; and
												(B)promote
				experiential, hands-on learning in mathematics or science.
												(2)Residential
				servicesThe Director may provide residential services to
				students participating in the Internship authorized under this chapter.
											(b)Selection
				Criteria
											(1)In
				generalThe Director shall establish criteria to determine the
				sufficient level of academic preparedness necessary for a student to be
				eligible for an internship under this section.
											(2)ParticipationThe
				Director shall ensure the participation of students from a wide distribution of
				States, including States without National Laboratories.
											(c)Priority
											(1)In
				generalThe Director shall give priority for an internship under
				this section to a student who meets the eligibility criteria described in
				subsection (b) and who attends a school—
												(A)(i)in which not less
				than 30 percent of the children enrolled in the school are from low-income
				families; or
													(ii)that is designated with a school
				locale code of 6, 7, or 8, as determined by the Secretary of Education;
				and
													(B)for which
				there is—
													(i)a high
				percentage of teachers who are not teaching in the academic subject areas or
				grade levels in which the teachers were trained to teach;
													(ii)a high
				teacher turnover rate; or
													(iii)a high
				percentage of teachers with emergency, provisional, or temporary certification
				or licenses.
													(2)CoordinationThe
				Director shall consult with the Secretary of Education in order to determine
				whether a student meets the priority requirements of this subsection.
											(d)Outreach and
				experiential-based programs for minority students
											(1)In
				generalThe Secretary, acting through the Director, in
				cooperation with Hispanic-serving institutions, historically Black colleges and
				universities, tribally controlled colleges and universities, Alaska Native- and
				Native Hawaiian-serving institutions, and other minority-serving institutions
				and nonprofit entities with substantial experience relating to outreach and
				experiential-based learning projects, shall establish outreach and
				experiential-based learning programs that will encourage underrepresented
				minority students in kindergarten through grade 12 to pursue careers in math,
				science, and engineering.
											(2)Community
				involvementThe Secretary shall ensure that the programs
				established under paragraph (1) involve, to the maximum extent
				practicable—
												(A)participation by
				parents and educators; and
												(B)the establishment
				of partnerships with business organizations and appropriate Federal, State, and
				local agencies.
												(3)DistributionThe
				Secretary shall ensure that the programs established under paragraph (1) are
				located in diverse geographic regions of the United States, to the maximum
				extent practicable.
											(e)Evaluation and
				Accountability PlanThe Director shall develop an evaluation and
				accountability plan for the activities funded under this chapter that
				objectively measures the impact of the activities.
										(f)Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this section $15,000,000 for each of
				fiscal years 2007 through 2011.
										3National
				Laboratories Centers of Excellence in Mathematics and Science
				Education
									3181.National Laboratories Centers of Excellence
				in Mathematics and Science Education
										(a)Definition of
				high-need public secondary schoolIn this chapter, the term
				high-need public secondary school means a secondary school—
											(1)with a high
				concentration of low-income individuals (as defined in section 1707 of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 6537)); or
											(2)designated with a
				school locale code of 6, 7, or 8, as determined by the Secretary of
				Education.
											(b)EstablishmentThe
				Secretary shall establish at each of the National Laboratories a program to
				support a Center of Excellence in Mathematics and Science at 1 high-need public
				secondary school located in the region of the National Laboratory to provide
				assistance in accordance with subsection (f).
										(c)PartnershipEach high-need public secondary school
				selected as a Center of Excellence shall form a partnership with a department
				that provides training for teachers and principals at an institution of higher
				education for purposes of compliance with subsection (g).
										(d)Selection
											(1)In
				generalThe Secretary, acting through the Director, shall
				establish criteria to guide the National Laboratories in selecting the sites of
				the Centers of Excellence.
											(2)ProcessThe
				National Laboratories shall select the sites of the Centers of Excellence
				through an open, widely publicized, and competitive process.
											(e)GoalsThe Secretary shall establish goals and
				performance assessments for each Center of Excellence authorized under
				subsection (b).
										(f)AssistanceConsistent with sections 3165 and 3166, the
				Director shall make available necessary funds for a program using scientific
				and engineering staff of the National Laboratories, during which the
				staff—
											(1)assists teachers
				in teaching courses at the Centers of Excellence in Mathematics and Science;
				and
											(2)uses National
				Laboratory scientific equipment in the teaching of the courses.
											(g)Special
				ruleEach Center of
				Excellence shall ensure—
											(1)provision of
				clinical practicum, student teaching, or internship experiences for math and
				science teacher candidates as part of its teacher preparation program;
											(2)provision of
				supervision and mentoring for teacher candidates in the teacher preparation
				program; and
											(3)to the maximum
				extent practicable, provision of professional development for veteran teachers
				in the public secondary schools in the region.
											(h)EvaluationThe
				Secretary shall consider the results of performance assessments required under
				subsection (e) in determining the contract award fee of a National Laboratory
				management and operations contractor.
										(i)PlanThe
				Director shall—
											(1)develop an
				evaluation and accountability plan for the activities funded under this chapter
				that objectively measures the impact of the activities; and
											(2)disseminate
				information obtained from those measurements.
											(j)No effect on
				similar programsNothing in this section displaces or otherwise
				affects any similar program being carried out as of the date of enactment of
				this subpart at any National Laboratory under any other provision of
				law.
										4Summer
				Institutes
									3185.Summer institutes
										(a)DefinitionsIn
				this section:
											(1)Eligible
				partnerThe term eligible partner means—
												(A)the mathematics
				or science (including engineering) department at an institution of higher
				education, acting in coordination with a department at an institution of higher
				education that provides training for teachers and principals; or
												(B)a nonprofit
				entity with expertise in providing professional development for mathematics or
				science teachers.
												(2)Summer
				instituteThe term summer institute means an
				institute, conducted during the summer, that—
												(A)is conducted for
				a period of not less than 2 weeks;
												(B)includes, as a
				component, a program that provides direct interaction between students and
				faculty, including personnel of 1 or more National Laboratories who have
				scientific expertise; and
												(C)provides for
				follow-up training, during the academic year, that is conducted in the
				classroom.
												(b)Summer
				institute programs authorized
											(1)Programs at the
				national laboratoriesThe Secretary, acting through the Director,
				shall establish or expand programs of summer institutes at each of the National
				Laboratories to provide additional training to strengthen the mathematics and
				science teaching skills of teachers employed at public schools for kindergarten
				through grade 12, in accordance with the activities authorized under
				subsections (c) and (d).
											(2)Programs with
				eligible partners
												(A)In
				generalThe Secretary, acting through the Director, shall
				identify and provide assistance to eligible partners to establish or expand
				programs of summer institutes that provide additional training to strengthen
				the mathematics and science teaching skills of teachers employed at public
				schools for kindergarten through grade 12, in accordance with the activities
				authorized under subsections (c) and (d).
												(B)AssistanceConsistent
				with sections 3165 and 3166, the Director shall make available necessary funds
				for a program using scientific and engineering staff of the National
				Laboratories, during which the staff—
													(i)assists in
				providing training to teachers at summer institutes; and
													(ii)uses National
				Laboratory scientific equipment in the training.
													(C)Limitation of
				amountTo carry out this paragraph, the Director may use not more
				than 50 percent of the amounts authorized under subsection (h) for a fiscal
				year.
												(c)Required
				activitiesEach program authorized under subsection (b)
				shall—
											(1)create
				opportunities for enhanced and ongoing professional development for teachers
				that improves the mathematics and science content knowledge of such
				teachers;
											(2)include material
				pertaining to recent developments in mathematics and science pedagogy;
											(3)provide training
				on the use and integration of technology in the classroom;
											(4)directly relate
				to the curriculum and academic areas in which the teachers provide
				instruction;
											(5)enhance the
				ability of the teachers to understand and use the challenging State academic
				content standards for mathematics and science and to select appropriate
				curricula;
											(6)train teachers to
				use curricula that are—
												(A)based on
				scientific research;
												(B)aligned with
				challenging State academic content standards; and
												(C)object-centered,
				experiment-oriented, and concept- and content-based;
												(7)provide
				professional development activities, including supplemental and follow-up
				activities; and
											(8)allow for the
				exchange of best practices among the participants.
											(d)Permissible
				activitiesA program authorized under subsection (b) may
				include—
											(1)a program that
				provides teachers with opportunities to work under the guidance of experienced
				teachers and college faculty;
											(2)instruction in
				the use and integration of data and assessments to inform and instruct
				classroom practice; and
											(3)extended master
				teacher programs.
											(e)PriorityTo
				the maximum extent practicable, the Director shall ensure that each summer
				institute program authorized under subsection (b) provides training to—
											(1)teachers from a
				wide range of school districts;
											(2)teachers from
				disadvantaged school districts; and
											(3)teachers from
				groups underrepresented in the fields of mathematics and science teaching,
				including women and members of minority groups.
											(f)Coordination
				and consultationThe Director shall consult and coordinate with
				the Secretary of Education and the Director of the National Science Foundation
				regarding the implementation of the programs authorized under subsection
				(b).
										(g)Evaluation and
				accountability plan
											(1)In
				generalThe Director shall develop an evaluation and
				accountability plan for the activities funded under this section that measures
				the impact of the activities.
											(2)ContentsThe
				evaluation and accountability plan shall include—
												(A)measurable
				objectives to increase the number of mathematics and science teachers who
				participate in the summer institutes involved; and
												(B)measurable
				objectives for improved student academic achievement on State mathematics and
				science assessments.
												(3)Report to
				congressThe Secretary shall submit to Congress with the annual
				budget submission of the Secretary a report on how the activities assisted
				under this section improve the mathematics and science teaching skills of
				participating teachers.
											(h)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
											(1)$15,000,000 for
				fiscal year 2007;
											(2)$25,000,000 for
				fiscal year 2008;
											(3)$40,000,000 for
				fiscal year 2009;
											(4)$50,000,000 for
				fiscal year 2010; and
											(5)$75,000,000 for
				fiscal year 2011.
											5Nuclear science
				education
									3191.Nuclear science talent expansion program for
				institutions of higher education
										(a)PurposesThe
				purposes of this section are—
											(1)to address the
				decline in the number of and resources available to nuclear science programs of
				institutions of higher education; and
											(2)to increase the
				number of graduates with degrees in nuclear science, an area of strategic
				importance to the economic competitiveness and energy security of the United
				States.
											(b)Definition of
				nuclear scienceIn this section, the term nuclear
				science includes—
											(1)nuclear
				science;
											(2)nuclear
				engineering;
											(3)nuclear
				chemistry;
											(4)radio chemistry;
				and
											(5)health
				physics.
											(c)EstablishmentThe
				Secretary, acting through the Director, shall establish in accordance with this
				section a program to expand and enhance institution of higher education nuclear
				science educational capabilities.
										(d)Nuclear science
				program expansion grants for institutions of higher education
											(1)In
				generalThe Secretary, acting through the Director, shall award
				up to 3 competitive grants for each fiscal year to institutions of higher
				education that establish new academic degree programs in nuclear
				science.
											(2)EligibilityTo
				be eligible for a grant under this subsection, an applicant shall partner with
				a National Laboratory or other eligible nuclear-related entity, as determined
				by the Secretary.
											(3)CriteriaCriteria
				for a grant awarded under this subsection shall be based on—
												(A)the potential to
				attract new students to the program;
												(B)academic rigor;
				and
												(C)the ability to
				offer hands-on learning opportunities.
												(4)Duration and
				amount
												(A)DurationA
				grant under this subsection shall be 5 years in duration.
												(B)AmountAn
				institution of higher education that receives a grant under this subsection
				shall be eligible for up to $1,000,000 for each year of the grant
				period.
												(5)Use of
				fundsAn institution of higher education that receives a grant
				under this subsection may use the grant to—
												(A)recruit and
				retain new faculty;
												(B)develop core and
				specialized course content;
												(C)encourage
				collaboration between faculty and researchers in the nuclear science field;
				or
												(D)support outreach
				efforts to recruit students.
												(e)Nuclear science
				competitiveness grants for institutions of higher education
											(1)In
				generalThe Secretary, acting through the Director shall award up
				to 10 competitive grants for each fiscal year to institutions of higher
				education with existing academic degree programs that produce graduates in
				nuclear science.
											(2)CriteriaCriteria
				for a grant awarded under this subsection shall be based on the potential for
				increasing the number and academic quality of graduates in the nuclear sciences
				who enter into careers in nuclear-related fields.
											(3)Duration and
				amount
												(A)DurationA
				grant under this subsection shall be 5 years in duration.
												(B)AmountAn
				institution of higher education that receives a grant under this subsection
				shall be eligible for up to $500,000 for each year of the grant period.
												(4)Use of
				fundsAn institution of higher education that receives a grant
				under this subsection may use the grant to—
												(A)increase the
				number of graduates in nuclear science that enter into careers in the nuclear
				science field;
												(B)enhance the
				teaching of advanced nuclear technologies;
												(C)aggressively
				pursue collaboration opportunities with industry and National
				Laboratories;
												(D)bolster or
				sustain nuclear infrastructure and research facilities of the institution of
				higher education, such as research and training reactors or laboratories;
				and
												(E)provide tuition
				assistance and stipends to undergraduate and graduate students.
												(f)Authorization
				of appropriations
											(1)Nuclear science
				program expansion grants for institutions of higher
				educationThere are authorized to be appropriated to carry out
				subsection (d)—
												(A)$3,000,000 for
				fiscal year 2007;
												(B)$9,000,000 for
				fiscal year 2008;
												(C)$13,000,000 for
				fiscal year 2009;
												(D)$18,000,000 for
				fiscal year 2010; and
												(E)$22,500,000 for
				fiscal year 2011.
												(2)Nuclear science
				competitiveness grants for institutions of higher educationThere
				are authorized to be appropriated to carry out subsection (e)—
												(A)$5,000,000 for
				fiscal year 2007;
												(B)$11,000,000 for
				fiscal year 2008;
												(C)$16,500,000 for
				fiscal year 2009;
												(D)$22,000,000 for
				fiscal year 2010; and
												(E)$27,500,000 for
				fiscal year
				2011.
												.
					2004.Department
			 of Energy early-career research grants
				(a)PurposeIt
			 is the purpose of this section to authorize research grants in the Department
			 for early-career scientists and engineers for purposes of pursuing independent
			 research.
				(b)Definition
			 of eligible early-career researcherIn this section, the term
			 eligible early-career researcher means an individual who—
					(1)completed a
			 doctorate or other terminal degree not more than 10 years before the date of
			 application for a grant authorized under this section, except as provided in
			 subsection (c)(3); and
					(2)has demonstrated
			 promise in the field of science, technology, engineering, mathematics, computer
			 science, or computational science.
					(c)Grant
			 program authorized
					(1)In
			 generalThe Secretary shall award not less than 65 grants per
			 year to outstanding eligible early-career researchers to support the work of
			 such researchers in the Department, particularly at the National Laboratories,
			 or other federally-funded research and development centers.
					(2)ApplicationAn
			 eligible early-career researcher who desires to receive a grant under this
			 section shall submit to the Secretary an application at such time, in such
			 manner, and accompanied by such information as the Secretary may
			 require.
					(3)WaiverThe
			 Secretary may find eligible a candidate who has completed a doctorate more than
			 10 years prior to the date of application if the candidate was unable to
			 conduct research for a period of time because of extenuating circumstances,
			 including military service or family responsibilities.
					(4)Duration and
			 amount
						(A)DurationA
			 grant under this section shall be 5 years in duration.
						(B)AmountAn
			 eligible early career-researcher who receives a grant under this section shall
			 receive up to $100,000 for each year of the grant period.
						(5)Use of
			 fundsAn eligible early career-researcher who receives a grant
			 under this section shall use the grant funds for basic research in natural
			 sciences, engineering, mathematics, or computer sciences at the Department,
			 particularly the National Laboratories, or other federally-funded research and
			 development center.
					(6)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section—
						(A)$6,500,000
			 for fiscal year 2007;
						(B)$13,000,000
			 for fiscal year 2008;
						(C)$19,500,000
			 for fiscal year 2009;
						(D)$26,000,000
			 for fiscal year 2010; and
						(E)$32,500,000
			 for fiscal year 2011.
						2005.Advanced
			 Research Projects Authority-Energy
				(a)DefinitionsIn
			 this section:
					(1)Advisory
			 BoardThe term Advisory Board means the Advisory
			 Board established under subsection (d).
					(2)AuthorityThe
			 term Authority means the Advanced Research Projects
			 Authority—Energy established under subsection (b).
					(3)DirectorThe
			 term Director means the Director of the Authority appointed under
			 subsection (c)(1).
					(4)Energy
			 technologyThe term energy technology means
			 technology, including carbon-neutral technology, used for—
						(A)fossil
			 energy;
						(B)carbon
			 sequestration;
						(C)nuclear
			 energy;
						(D)renewable
			 energy;
						(E)energy
			 distribution; or
						(F)energy efficiency
			 technology.
						(b)EstablishmentThe
			 Secretary shall establish an Advanced Research Projects Authority-Energy to
			 overcome the long-term and high-risk technological barriers in the development
			 of energy technologies.
				(c)Director
					(1)AppointmentThe
			 Secretary shall appoint a Director of the Authority.
					(2)QualificationsThe
			 Director shall be an individual who, by reason of professional background and
			 experience, is especially qualified to advise the Secretary on matters
			 pertaining to long-term, high-risk programs to overcome long-term and high-risk
			 technological barriers to the development of energy technologies.
					(3)DutiesThe
			 Director shall—
						(A)employ such
			 qualified technical staff as are necessary to carry out the duties of the
			 Authority, including providing staff for the Advisory Committee;
						(B)serve as the
			 selection official for proposals relating to energy technologies that are
			 solicited within the Department;
						(C)develop metrics
			 to assist in developing funding criteria and for assessing the success of
			 existing programs;
						(D)terminate
			 programs carried out under this section that are not achieving the goals of the
			 programs; and
						(E)perform such
			 duties relating to long-term and high-risk technological barriers in the
			 development of energy technologies as are determined to be appropriate by the
			 Secretary.
						(d)Advisory
			 Board
					(1)AppointmentThe
			 Secretary shall, consistent with the Federal
			 Advisory Committee Act (5 U.S.C. App.), establish, and appoint
			 members to, an Advisory Board to make recommendations to the Secretary and the
			 Director on actions necessary to carry out this section.
					(2)QualificationsThe
			 Advisory Board shall consist of individuals who, by reason of professional
			 background and experience, are especially qualified to advise the Secretary and
			 the Director on matters pertaining to long-term and high-risk technological
			 barriers in the development of energy technologies.
					(3)TermA
			 member of the Advisory Board shall be appointed for a term of 5 years.
					(4)InformationEach
			 fiscal year, individuals who carry out energy technology programs of the
			 Department and staff of the Authority shall provide to the Advisory Board
			 written proposals and oral briefings on long-term and high-risk technological
			 barriers that are critical to overcome for the successful development of energy
			 technologies.
					(5)DutiesEach
			 fiscal year, the Advisory Board shall—
						(A)recommend to the
			 Secretary and the Director—
							(i)in order of
			 priority, proposals of energy programs of the Department that are critical to
			 overcoming long-term and high-risk technological barriers to enable the
			 successful development of energy technologies; and
							(ii)additional
			 programs not covered in the proposals that are critical to overcoming the
			 barriers described in clause (i); and
							(B)based on the
			 metrics described in subsection (c)(3)(C), make recommendations to the
			 Secretary and the Directory concerning whether programs funded under this
			 section are achieving the goals of the programs.
						(e)ReviewNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 enter into an agreement with the National Academy of Sciences under which the
			 Academy shall—
					(1)conduct reviews
			 during each of calendar years 2009 and 2011 to determine the success of the
			 activities carried out under this section; and
					(2)submit to
			 Congress, the Secretary, and the Director a report describing the results of
			 each review.
					(f)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section for each of fiscal years 2007
			 through 2011.
				2006.Authorization of
			 appropriations for the Department of Energy for basic researchSection 971(b) of the Energy Policy Act of
			 2005 (42 U.S.C. 16311(b)) is amended—
				(1)in paragraph (2), by striking
			 and at the end;
				(2)in paragraph (3)—
					(A)by striking
			 $5,200,000,000 and inserting $4,800,000,000;
			 and
					(B)by striking the period at the end and
			 inserting a semicolon; and
					(3)by adding at the end the following:
					
						(4)$4,945,000,000
				for fiscal year 2010; and
						(5)$5,265,000,000
				for fiscal year
				2011.
						.
				2007.Discovery
			 science and engineering innovation institutes
				(a)In
			 generalThe Secretary shall establish distributed,
			 multidisciplinary institutes (referred to in this section as
			 Institutes) centered at National Laboratories to apply
			 fundamental science and engineering discoveries to technological innovations
			 related to the missions of the Department and the global competitiveness of the
			 United States.
				(b)Topical
			 areasThe Institutes shall support scientific and engineering
			 research and education activities on critical emerging technologies determined
			 by the Secretary to be essential to global competitiveness, including
			 activities related to—
					(1)sustainable
			 energy technologies;
					(2)multi-scale
			 materials and processes;
					(3)micro- and
			 nano-engineering;
					(4)computational and
			 information engineering; and
					(5)genomics and
			 proteomics.
					(c)PartnershipsIn
			 carrying out this section, the Secretary shall establish partnerships between
			 the Institutes and—
					(1)institutions of
			 higher education to—
						(A)train
			 undergraduate and graduate engineering and science students;
						(B)develop
			 innovative educational curricula; and
						(C)conduct research
			 within the topical areas described in subsection (b);
						(2)private industry
			 to develop innovative technologies within the topical areas described in
			 subsection (b);
					(3)State and local
			 governments to promote regionally-based commercialization and entrepreneurship;
			 and
					(4)financing
			 entities to guide successful technology commercialization.
					(d)Merit-based
			 selectionThe selection of Institutes under this section shall be
			 merit-based and made through an open, competitive selection process.
				(e)RestrictionNot
			 more than 3 Institutes shall receive grants for a fiscal year.
				(f)ReviewThe
			 Secretary shall enter into an agreement with the National Academy of Sciences
			 under which the Academy shall, not later than 3 and 6 years after the date of
			 enactment of this Act—
					(1)review the
			 performance of the Institutes under this section; and
					(2)submit to
			 Congress and the Secretary a report describing the results of the
			 review.
					(g)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out the activities of each Institute selected under this section $10,000,000
			 for each of fiscal years 2007 through 2011.
				2008.Protecting
			 America’s Competitive Edge (PACE) graduate fellowship program
				(a)Definition of
			 eligible studentIn this section, the term eligible
			 student means a student who attends an institution of higher education
			 that offers a doctoral degree in a field relevant to a mission area of the
			 Department.
				(b)EstablishmentThe
			 Secretary shall establish a graduate fellowship program for eligible students
			 pursuing a doctoral degree in a mission area of the Department.
				(c)Selection
					(1)In
			 generalThe Secretary shall award fellowships to eligible
			 students under this section through a competitive merit review process
			 (involving written and oral interviews) that will result in a wide distribution
			 of awards throughout the United States.
					(2)CriteriaThe
			 Secretary shall establish selection criteria for awarding fellowships under
			 this section that require an eligible student to—
						(A)pursue a field of
			 science or engineering of importance to the mission area of the
			 Department;
						(B)rank in the upper
			 10 percent of the class of the eligible student;
						(C)demonstrate to
			 the Secretary—
							(i)the capacity to
			 understand technical topics related to the fellowship that can be derived from
			 the first principles of the technical topics;
							(ii)imagination and
			 creativity;
							(iii)leadership
			 skills in organizations or intellectual endeavors, demonstrated through awards
			 and past experience; and
							(iv)excellent verbal
			 and communication skills to explain, defend, and demonstrate an understanding
			 of technical subjects related to the fellowship; and
							(D)be a citizen or
			 legal permanent resident of the United States.
						(d)Awards
					(1)AmountA
			 fellowship awarded under this section shall—
						(A)provide an annual
			 living stipend; and
						(B)cover—
							(i)graduate tuition
			 at an institution of higher education; and
							(ii)incidental
			 expenses associated with curricula and research at the institution of higher
			 education (including books, computers and software).
							(2)DurationA
			 fellowship awarded under this section shall be for a period of not greater than
			 5 years.
					(3)PortabilityA
			 fellowship awarded under this section shall be portable with the fellow.
					(e)AdministrationThe
			 Secretary (acting through the Director of Mathematics, Science, and Engineering
			 Education)—
					(1)shall administer
			 the program established under this section; and,
					(2)may enter into a
			 contract with a nonprofit entity to administer the program, including the
			 selection and award of fellowships.
					(f)Authorization
			 of appropriations
					(1)FellowshipsThere
			 are authorized to be appropriated to award fellowships under this
			 section—
						(A)$4,500,000 for
			 100 fellowships for fiscal year 2007;
						(B)$9,300,000 for
			 200 fellowships for fiscal year 2008 (including non-expiring fellowships for
			 the prior fiscal year);
						(C)$14,500,000 for
			 300 fellowships for fiscal year 2009 (including non-expiring fellowships for
			 prior fiscal years);
						(D)$25,000,000 for
			 500 fellowships for fiscal year 2010 (including non-expiring fellowships for
			 prior fiscal years); and
						(E)$35,500,000 for
			 700 fellowships for fiscal year 2011 (including non-expiring fellowships for
			 prior fiscal years).
						(2)AdministrationThere
			 are authorized to be appropriated for administrative expenses incurred in
			 carrying out this section—
						(A)$1,000,000 for
			 fiscal year 2007;
						(B)$1,000,000 for
			 fiscal year 2008;
						(C)$1,500,000 for
			 fiscal year 2009;
						(D)$2,500,000 for
			 fiscal year 2010; and
						(E)$3,500,000 for
			 fiscal year 2011.
						2009.Title IX
			 compliance
				(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Energy shall submit to the Committee on Energy and
			 Commerce of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report that describes actions taken by the
			 Department of Energy to implement the recommendations in the report of the
			 Government Accountability Office numbered 04–639.
				(b)ComplianceTo
			 comply with title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et
			 seq.), the Secretary of Energy shall annually conduct compliance reviews of at
			 least 2 recipients of Department of Energy grants.
				2010.High-risk,
			 high-reward research
				(a)Definition of
			 high-risk, high-reward researchIn this section, the term
			 high-risk, high reward research means research that—
					(1)has the potential
			 for yielding results with far-ranging implications;
					(2)is too novel or
			 spans too diverse a range of disciplines to fare well in the traditional peer
			 review process; and
					(3)is supportive of
			 the missions of the sponsoring agency.
					(b)Establishment
			 of grant programs
					(1)Energy grant
			 programThe Secretary shall establish a grant program to
			 encourage the conduct of high-risk, high-reward research at the
			 Department.
					(2)Geological
			 grant programThe Director of the United States Geological Survey
			 shall establish a grant program to encourage the conduct of high-risk,
			 high-reward research at the United States Geological Survey.
					2011.Distinguished
			 scientist program
				(a)PurposeThe
			 purpose of this section is to promote scientific and academic excellence
			 through collaborations between institutions of higher education and the
			 National Laboratories.
				(b)EstablishmentThe
			 Secretary shall establish a program to support the joint appointment of
			 distinguished scientists by institutions of higher education and National
			 Laboratories.
				(c)QualificationsSuccessful
			 candidates under this section shall be persons who, by reason of professional
			 background and experience, are able to bring international recognition to the
			 appointing institution of higher education and National Laboratory in their
			 field of scientific endeavor.
				(d)SelectionA
			 distinguished scientist appointed under this section shall be selected through
			 an open, competitive process.
				(e)Appointment
					(1)Institution of
			 higher educationAn appointment by an institution of higher
			 education under this section shall be filled within the tenure allotment of the
			 institution of higher education at a minimum rank of professor.
					(2)National
			 laboratoryAn appointment by a National Laboratory under this
			 section shall be at the rank of the highest grade of distinguished scientist or
			 technical staff of the National Laboratory.
					(f)DurationAn
			 appointment under this section shall be for 6 years, consisting of 2 3-year
			 funding allotments.
				(g)Use of
			 fundsFunds made available under this section may be used
			 for—
					(1)the salary of the
			 distinguished scientist and support staff;
					(2)undergraduate,
			 graduate, and post-doctoral appointments;
					(3)research-related
			 equipment;
					(4)professional
			 travel; and
					(5)such other
			 requirements as the Director determines are necessary to carry out the purpose
			 of the program.
					(h)Review
					(1)In
			 generalThe appointment of a distinguished scientist under this
			 section shall be reviewed at the end of the first 3-year allotment for the
			 distinguished scientist through an open peer-review process to determine
			 whether the appointment is meeting the purpose of this section under subsection
			 (a).
					(2)FundingFunding
			 of the appointment of the distinguished scientist for the second 3-year
			 allotment shall be determined based on the review conducted under paragraph
			 (1).
					(i)Cost
			 sharingTo be eligible for assistance under this section, an
			 appointing institution of higher education shall pay at least 50 percent of the
			 total costs of the appointment.
				(j)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section—
					(1)$15,000,000 for
			 fiscal year 2007 (to support up to 15 appointments under this section);
					(2)$30,000,000 for
			 fiscal year 2008 (to support up to 30 such appointments);
					(3)$60,000,000 for
			 fiscal year 2009 (to support up to 60 such appointments); and
					(4)$100,000,000 for
			 each of fiscal years 2010 through 2011 (to support up to 100 such
			 appointments).
					CEducation
			3001.FindingsCongress makes the following
			 findings:
				(1)A well-educated
			 population is essential to retaining America’s competitiveness in the global
			 economy.
				(2)The United States
			 needs to build on and expand the impact of existing programs by taking
			 additional, well-coordinated steps to ensure that all students are able to
			 obtain the knowledge the students need to obtain postsecondary education and
			 participate successfully in the workforce or the Armed Forces.
				(3)The next steps
			 must be informed by independent information on the effectiveness of current
			 programs in science, technology, engineering, and mathematics education, and by
			 identification of best practices that can be replicated.
				(4)Teacher
			 preparation and elementary school and secondary school programs and activities
			 must be aligned with the requirements of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6301 et seq.) and the requirements of the Higher
			 Education Act of 1965 (20 U.S.C. 1001 et seq.).
				(5)The ever
			 increasing knowledge and skill demands of the 21st century require that
			 secondary school preparation and requirements be better aligned with the
			 knowledge and skills needed to succeed in postsecondary education and the
			 workforce, and States need better data systems to track educational achievement
			 from prekindergarten through baccalaureate degrees.
				3002.Definitions
				(a)ESEA
			 definitionsUnless otherwise
			 specified in this division, the terms used in this division have the meanings
			 given the terms in section 9101 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801).
				(b)Other
			 definitionsIn this division:
					(1)Critical
			 foreign languageThe term critical foreign language
			 means a foreign language that the Secretary determines, in consultation with
			 the heads of such Federal departments and agencies as the Secretary determines
			 appropriate, is critical to the national security and economic competitiveness
			 of the United States.
					(2)SecretaryThe
			 term Secretary means the Secretary of Education.
					ITeacher
			 assistance
				ATeachers for a
			 competitive tomorrow
					3111.PurposeThe purpose of this subtitle is—
						(1)to develop and
			 implement programs to provide integrated courses of study in mathematics,
			 science, engineering, or critical foreign languages, and teacher education,
			 that lead to a baccalaureate degree with concurrent teacher certification;
			 and
						(2)to develop and
			 implement 2- or 3-year part-time master’s degree programs in mathematics,
			 science, or critical foreign language education for teachers in order to
			 enhance the teachers' content knowledge and pedagogical skills.
						3112.DefinitionsIn this subtitle:
						(1)Children from
			 low-income familiesThe term children from low-income
			 families means children described in section 1124(c)(1)(A) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6333(c)(1)(A)).
						(2)Eligible
			 recipientThe term eligible recipient means an
			 institution of higher education that receives grant funds under this subtitle
			 on behalf of a department of mathematics, engineering, science, or critical
			 foreign language for use in carrying out activities assisted under this
			 subtitle.
						(3)High-need local
			 educational agencyThe term high-need local educational
			 agency means a local educational agency or educational service
			 agency—
							(A)(i)that serves not fewer
			 than 10,000 children from low-income families;
								(ii)for which not less than 20 percent
			 of the children served by the agency are children from low-income families;
			 or
								(iii)with a total of less than 600
			 students in average daily attendance at the schools that are served by the
			 agency and all of whose schools are designated with a school locale code of 6,
			 7, or 8, as determined by the Secretary; and
								(B)(i)for which there is a
			 high percentage of teachers providing instruction in academic subject areas or
			 grade levels for which the teachers are not highly qualified; or
								(ii)for which there is a high teacher
			 turnover rate or a high percentage of teachers with emergency, provisional, or
			 temporary certification or licensure.
								(4)Highly
			 qualifiedThe term highly qualified has the meaning
			 given such term in section 9101 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7801) and, with respect to special education teachers, in section
			 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401).
						(5)PartnershipThe
			 term partnership means a partnership that—
							(A)shall
			 include—
								(i)an
			 eligible recipient;
								(ii)a
			 department within the eligible recipient that provides a program of study in
			 mathematics, engineering, science, or critical foreign languages;
								(iii)(I)a school or department
			 within the eligible recipient that provides a teacher preparation program;
			 or
									(II)a 2-year institution of higher education
			 that has a teacher preparation offering or a dual enrollment program with the
			 eligible recipient; and
									(iv)not less than 1
			 high-need local educational agency and a public school or a consortium of
			 public schools served by the agency; and
								(B)may include a
			 nonprofit organization that has the capacity to provide expertise or support to
			 meet the purposes of this subtitle.
							(6)Teaching
			 skillsThe term teaching skills means the ability
			 to—
							(A)increase student
			 achievement;
							(B)effectively
			 convey and explain academic subject matter;
							(C)employ strategies
			 that—
								(i)are
			 based on scientifically based research;
								(ii)are specific to
			 academic subject matter; and
								(iii)focus on the
			 identification of, and tailoring of academic instruction to, students’ specific
			 learning needs, particularly children with disabilities, students who are
			 limited English proficient, and students who are gifted and talented;
								(D)conduct ongoing
			 assessment of student learning;
							(E)effectively
			 manage a classroom; and
							(F)communicate and
			 work with parents and guardians, and involve parents and guardians in their
			 children’s education.
							3113.Programs for
			 baccalaureate degrees in mathematics, science, engineering, or critical foreign
			 languages, with concurrent teacher certification
						(a)Program
			 authorizedFrom the amounts
			 made available to carry out this section under section 3116(1) and not reserved
			 under section 3115(d) for a fiscal year, the Secretary is authorized to award
			 grants, on a competitive basis, to eligible recipients to enable partnerships
			 served by the eligible recipients to develop and implement programs to provide
			 courses of study in mathematics, science, engineering, or critical foreign
			 languages that—
							(1)are integrated with teacher education;
			 and
							(2)lead to a baccalaureate degree with
			 concurrent teacher certification.
							(b)ApplicationEach
			 eligible recipient desiring a grant under this section shall submit an
			 application to the Secretary at such time and in such manner as the Secretary
			 may require. Each application shall—
							(1)describe the
			 program for which assistance is sought;
							(2)describe how a
			 department of mathematics, science, engineering, or a critical foreign language
			 participating in the partnership will ensure significant collaboration with a
			 teacher preparation program in the development of undergraduate degrees in
			 mathematics, science, engineering, or a critical foreign language, with
			 concurrent teacher certification, including providing student teaching and
			 other clinical classroom experiences;
							(3)describe the
			 high-quality research, laboratory, or internship experiences, integrated with
			 coursework, that will be provided under the program;
							(4)describe how
			 members of groups that are underrepresented in the teaching of mathematics,
			 science, or critical foreign languages will be encouraged to participate in the
			 program;
							(5)describe how
			 program participants will be encouraged to teach in schools determined by the
			 partnership to be most in need, and what assistance in finding employment in
			 such schools will be provided;
							(6)describe the
			 ongoing activities and services that will be provided to graduates of the
			 program;
							(7)describe how the
			 activities of the partnership will be coordinated with any activities funded
			 through other Federal grants, and how the partnership will continue the
			 activities assisted under the program when the grant period ends;
							(8)describe how the
			 partnership will assess the content knowledge and teaching skills of the
			 program participants; and
							(9)provide any other
			 information the Secretary may reasonably require.
							(c)Authorized
			 activities
							(1)In
			 generalEach eligible recipient receiving a grant under this
			 section shall use the grant funds to enable a partnership to develop and
			 implement a program to provide courses of study in mathematics, science,
			 engineering, or a critical foreign language that—
								(A)are integrated
			 with teacher education programs that promote effective teaching skills;
			 and
								(B)lead to a
			 baccalaureate degree in mathematics, science, engineering, or a critical
			 foreign language with concurrent teacher certification.
								(2)Program
			 requirementsThe program shall—
								(A)provide
			 high-quality research, laboratory, or internship experiences for program
			 participants;
								(B)provide student
			 teaching or other clinical classroom experiences that—
									(i)are
			 integrated with coursework; and
									(ii)lead to the
			 participants' ability to demonstrate effective teaching skills;
									(C)if implementing a
			 program in which program participants are prepared to teach mathematics or
			 science courses, include strategies for improving student literacy;
								(D)encourage the
			 participation of individuals who are members of groups that are
			 underrepresented in the teaching of mathematics, science or critical foreign
			 languages;
								(E)encourage
			 participants to teach in schools determined by the partnership to be most in
			 need, and actively assist the participants in finding employment in such
			 schools;
								(F)offer training in
			 the use of and integration of educational technology;
								(G)collect data
			 regarding and evaluate, using measurable objectives and benchmarks, the extent
			 to which the program succeeded in—
									(i)increasing the
			 percentage of highly qualified mathematics, science, or critical foreign
			 language teachers, including increasing the percentage of such teachers
			 teaching in those schools determined by the partnership to be most in
			 need;
									(ii)improving
			 student academic achievement in mathematics and science;
									(iii)increasing the
			 number of students in secondary schools enrolled in upper level mathematics and
			 science courses; and
									(iv)increasing the
			 numbers of elementary school, middle school, and secondary school students
			 enrolled in and continuing in critical foreign language courses;
									(H)collect data on
			 the employment placement of all graduates of the program, including information
			 on how many graduates are teaching and in what kinds of schools;
								(I)provide ongoing
			 activities and services to graduates of the program who teach elementary
			 school, middle school, or secondary school, by—
									(i)keeping the
			 graduates informed of the latest developments in their respective academic
			 fields; and
									(ii)supporting the
			 graduates of the program who are employed in schools in the local educational
			 agency participating in the partnership during the initial years of teaching
			 through—
										(I)induction
			 programs;
										(II)promotion of
			 effective teaching skills; and
										(III)providing
			 opportunities for regular professional development; and
										(J)develop
			 recommendations to improve the teacher preparation program participating in the
			 partnership.
								(d)Annual
			 reportEach eligible recipient receiving a grant under this
			 section shall collect and report to the Secretary annually such information as
			 the Secretary may reasonably require, including—
							(1)the number of
			 participants in the program;
							(2)information on
			 the academic majors of participating students;
							(3)the race, gender,
			 income, and disability status of program participants;
							(4)the employment
			 placement of program participants as teachers in schools determined by the
			 partnership to be most in need;
							(5)the extent to
			 which the program succeeded in meeting the objectives and benchmarks described
			 in subsection (c)(2)(G); and
							(6)the data
			 collected under subparagraphs (G) and (H) of subsection (c)(2).
							(e)Technical
			 assistanceFrom the funds made available under section 3116(1),
			 the Secretary may provide technical assistance to an eligible recipient
			 developing a baccalaureate degree program with concurrent teacher
			 certification, including technical assistance provided through a grant or
			 contract awarded on a competitive basis to an institution of higher education
			 or a technical assistance center.
						3114.Programs for
			 master's degrees in mathematics, science, or critical foreign languages
			 education
						(a)Program
			 authorizedFrom the amounts
			 made available to carry out this section under section 3116(2) and not reserved
			 under section 3115(d) for a fiscal year, the Secretary is authorized to award
			 grants, on a competitive basis, to eligible recipients to enable the
			 partnerships served by the eligible recipients to develop and implement 2- or
			 3-year part-time master's degree programs in mathematics, science, or critical
			 foreign language education for teachers in order to enhance the teacher's
			 content knowledge and teaching skills.
						(b)ApplicationEach
			 eligible recipient desiring a grant under this section shall submit an
			 application to the Secretary at such time and in such manner as the Secretary
			 may require. Each application shall describe—
							(1)how a department
			 of mathematics, science, or a critical foreign language will ensure significant
			 collaboration with a teacher preparation program in the development of master’s
			 degree programs in mathematics, science, or a critical foreign language for
			 teachers that enhance the teachers' content knowledge and teaching
			 skills;
							(2)the role of the
			 local educational agency in the partnership in developing and administering the
			 program and how feedback from the local educational agency, school, and
			 participants will be used to improve the program;
							(3)how the program
			 will help increase the percentage of highly qualified mathematics, science, or
			 critical foreign language teachers, including increasing the percentage of such
			 teachers teaching in schools determined by the partnership to be most in
			 need;
							(4)how the program
			 will—
								(A)improve student
			 academic achievement in mathematics and science and increase the number of
			 students taking upper-level courses in such subjects; or
								(B)increase the
			 numbers of elementary school, middle school, and secondary school students
			 enrolled and continuing in critical foreign language courses;
								(5)how the program
			 will prepare teachers to become more effective mathematics, science, or
			 critical foreign language teachers;
							(6)how the program
			 will prepare teachers to assume leadership roles in their schools;
							(7)how teachers who
			 are members of groups that are underrepresented in the teaching of mathematics,
			 science, or critical foreign languages and teachers from schools determined by
			 the partnership to be most in need will be encouraged to apply for and
			 participate in the program;
							(8)the ongoing
			 activities and services that will be provided to graduates of the
			 program;
							(9)how the
			 partnership will continue the activities assisted under the grant when the
			 grant period ends; and
							(10)how the
			 partnership will assess, during the program, the content knowledge and teaching
			 skills of teachers participating in the program.
							(c)Authorized
			 activitiesEach eligible recipient receiving a grant under this
			 section shall use the grant funds to develop and implement a 2- or 3-year
			 part-time master’s degree program in mathematics, science, or critical foreign
			 language education for teachers in order to enhance the teachers' content
			 knowledge and teaching skills. The program shall—
							(1)promote effective
			 teaching skills so the teachers participating in the program become more
			 effective mathematics, science, or critical foreign language teachers;
							(2)prepare teachers
			 to assume leadership roles in their schools by participating in activities such
			 as teacher mentoring, development of curricula that integrate state of the art
			 applications of mathematics and science into the classroom, working with school
			 administrators in establishing in-service professional development of teachers,
			 and assisting in evaluating data and assessments to improve student academic
			 achievement;
							(3)use high-quality
			 research, laboratory, or internship experiences for program participants that
			 are integrated with coursework;
							(4)provide student
			 teaching or clinical classroom experience;
							(5)if implementing a
			 program in which participants are prepared to teach mathematics or science
			 courses, provide strategies for improving student literacy;
							(6)align the content
			 knowledge in the master’s degree program with challenging student academic
			 achievement standards and challenging academic content standards established by
			 the State in which the program is conducted;
							(7)encourage the
			 participation of—
								(A)individuals who
			 are members of groups that are underrepresented in the teaching of mathematics,
			 science, or critical foreign languages; and
								(B)teachers teaching
			 in schools determined by the partnership to be most in need;
								(8)offer tuition
			 assistance, based on need, as appropriate; and
							(9)evaluate and
			 report on the impact of the program, in accordance with subsection (d).
							(d)Evaluation and
			 reportEach eligible recipient receiving a grant under this
			 section shall evaluate, using measurable objectives and benchmarks, and provide
			 an annual report to the Secretary regarding, the extent to which the program
			 assisted under this section succeeded in increasing the following:
							(1)The number and
			 percentage of mathematics, science, or critical foreign language teachers who
			 have a master's degree and meet 1 or more of the following requirements:
								(A)Are teaching in
			 schools determined by the partnership to be most in need, and taught in such
			 schools prior to participation in the program.
								(B)Are teaching in
			 schools determined by the partnership to be most in need, and did not teach in
			 such schools prior to participation in the program.
								(C)Are members of a
			 group underrepresented in the teaching of mathematics, science, or a critical
			 foreign language.
								(2)The retention of
			 teachers who participate in the program.
							3115.General
			 provisions
						(a)Duration of
			 grantsThe Secretary shall award each grant under this subtitle
			 for a period of not more than 5 years.
						(b)Matching
			 requirementEach eligible recipient that receives a grant under
			 this section shall provide, from non-Federal sources, an amount equal to 50
			 percent of the amount of the grant (which may be provided in cash or in kind)
			 to carry out the activities supported by the grant.
						(c)Supplement, not
			 supplantGrant funds provided under this subtitle shall be used
			 to supplement, and not supplant, other Federal or State funds.
						(d)EvaluationFrom
			 amounts made available for any fiscal year under section 3116, the Secretary
			 shall reserve such sums as may be necessary—
							(1)to provide for
			 the conduct of an annual independent evaluation, by grant or by contract, of
			 the activities assisted under this subtitle, which shall include an assessment
			 of the impact of the activities on student academic achievement; and
							(2)to prepare and
			 submit an annual report on the results of the evaluation described in paragraph
			 (1) to the Committee on Health, Education, Labor, and Pensions of the Senate,
			 the Committee on Education and the Workforce of the House of Representatives,
			 and the Committees on Appropriations of the Senate and House of
			 Representatives.
							3116.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this section $180,000,000 for fiscal
			 year 2007, $210,000,000 for fiscal year 2008, and such sums as may be necessary
			 for each of the 3 succeeding fiscal years, of which—
						(1)(A)55.5 percent shall be
			 available to carry out section 3113 for fiscal year 2007; and
							(B)57.1 percent shall be available to
			 carry out section 3113 for fiscal year 2008 and each succeeding fiscal year;
			 and
							(2)(A)44.5 percent shall be
			 available to carry out section 3114 for fiscal year 2007; and
							(B)42.9 percent shall be available to
			 carry out section 3114 for fiscal year 2008 and each succeeding fiscal
			 year.
							BAdvanced
			 Placement and International Baccalaureate programs
					3121.PurposeIt is the purpose of this subtitle—
						(1)to raise academic
			 achievement through Advanced Placement and International Baccalaureate programs
			 by increasing, by 70,000, over a 5-year period beginning in 2007, the number of
			 teachers serving high-need schools who are qualified to teach Advanced
			 Placement or International Baccalaureate courses in mathematics, science, and
			 critical foreign languages;
						(2)to increase, to
			 700,000 per year, the number of students attending high-need schools
			 who—
							(A)take and score a
			 3, 4, or 5 on an Advanced Placement examination in mathematics, science, or a
			 critical foreign language administered by the College Board; or
							(B)achieve a passing
			 score on an examination administered by the International Baccalaureate
			 Organization in such a subject;
							(3)to increase the
			 availability of, and enrollment in, Advanced Placement or International
			 Baccalaureate courses in mathematics, science, and critical foreign languages,
			 and pre-Advanced Placement or pre-International Baccalaureate courses in such
			 subjects, in high-need schools; and
						(4)to support
			 statewide efforts to increase the availability of, and enrollment in, Advanced
			 Placement or International Baccalaureate courses in mathematics, science, and
			 critical foreign languages, and pre-Advanced Placement or pre-International
			 Baccalaureate courses in such subjects, in high-need schools.
						3122.DefinitionsIn this subtitle:
						(1)Advanced
			 Placement or International Baccalaureate courseThe term
			 Advanced Placement or International Baccalaureate course means a
			 course of college-level instruction provided to middle or secondary school
			 students, terminating in an examination administered by the College Board or
			 the International Baccalaureate Organization, or another such examination
			 approved by the Secretary.
						(2)Eligible
			 entityThe term eligible entity means—
							(A)a State
			 educational agency;
							(B)a local
			 educational agency; or
							(C)a partnership
			 consisting of—
								(i)a
			 national, regional, or statewide nonprofit organization, with expertise and
			 experience in providing Advanced Placement or International Baccalaureate
			 services; and
								(ii)a
			 State educational agency or local educational agency.
								(3)Low-income
			 studentThe term low-income student has the meaning
			 given the term low-income individual in section 1707(3) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6537(3)).
						(4)High
			 concentration of low-income studentsThe term high
			 concentration of low-income students has the meaning given the term in
			 section 1707(2) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6537(2)).
						(5)High-need local
			 educational agencyThe term high-need local educational
			 agency means a local educational agency or educational service agency
			 described in 3112(3)(A).
						(6)High-need
			 schoolThe term high-need school means a middle
			 school or secondary school—
							(A)with a pervasive
			 need for Advanced Placement or International Baccalaureate courses in
			 mathematics, science, or critical foreign languages, or for additional Advanced
			 Placement or International Baccalaureate courses in such a subject; and
							(B)(i)with a high
			 concentration of low-income students; or
								(ii)designated with a school locale
			 code of 6, 7 or 8, as determined by the Secretary.
								3123.Advanced
			 Placement and International Baccalaureate programs
						(a)Program
			 authorizedFrom the amounts appropriated under subsection (l),
			 the Secretary is authorized to award grants, on a competitive basis, to
			 eligible entities to enable the eligible entities to carry out the authorized
			 activities described in subsection (g).
						(b)Duration of
			 grantsThe Secretary may award grants under this section for a
			 period of not more than 5 years.
						(c)CoordinationThe
			 Secretary shall coordinate the activities carried out under this section with
			 the activities carried out under section 1705 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6535).
						(d)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 eligible entities that are part of a statewide strategy for increasing the
			 availability of Advanced Placement or International Baccalaureate courses in
			 mathematics, science, and critical foreign languages, and pre-Advanced
			 Placement or pre-International Baccalaureate courses in such subjects, in
			 high-need schools.
						(e)Equitable
			 distributionThe Secretary, to the extent practicable,
			 shall—
							(1)ensure an
			 equitable geographic distribution of grants under this section among the
			 States; and
							(2)promote an
			 increase in participation in Advanced Placement or International Baccalaureate
			 mathematics, science, and critical foreign language courses and examinations in
			 all States.
							(f)Application
							(1)In
			 generalEach eligible entity desiring a grant under this section
			 shall submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may reasonably require.
							(2)ContentsThe
			 application shall, at a minimum, include a description of—
								(A)the goals and
			 objectives for the project, including—
									(i)increasing the
			 number of teachers serving high-need schools who are qualified to teach
			 Advanced Placement or International Baccalaureate courses in mathematics,
			 science, or critical foreign languages;
									(ii)increasing the
			 number of qualified teachers serving high-need schools who are teaching
			 Advanced Placement or International Baccalaureate courses in mathematics,
			 science, or critical foreign languages to students in the high-need
			 schools;
									(iii)increasing the
			 number of Advanced Placement or International Baccalaureate courses in
			 mathematics, science, and critical foreign languages that are available to
			 students attending high-need schools; and
									(iv)increasing the
			 number of students attending a high-need school, particularly low-income
			 students, who enroll in and pass—
										(I)Advanced
			 Placement or International Baccalaureate courses in mathematics, science, or
			 critical foreign languages; and
										(II)pre-Advanced
			 Placement or pre-International Baccalaureate courses in such a subject (where
			 provided in accordance with subparagraph (B));
										(B)how the eligible
			 entity will ensure that students have access to courses, including pre-Advanced
			 Placement and pre-International Baccalaureate courses, that will prepare the
			 students to enroll and succeed in Advanced Placement or International
			 Baccalaureate courses in mathematics, science, or critical foreign
			 languages;
								(C)how the eligible
			 entity will provide professional development for teachers assisted under this
			 section;
								(D)how the eligible
			 entity will ensure that teachers serving high-need schools are qualified to
			 teach Advanced Placement or International Baccalaureate courses in mathematics,
			 science, or critical foreign languages;
								(E)how the eligible
			 entity will provide for the involvement of business and community organizations
			 and other entities, including institutions of higher education, in the
			 activities to be assisted; and
								(F)how the eligible
			 entity will use funds received under this section, including how the eligible
			 entity will evaluate the success of its project.
								(g)Authorized
			 activities
							(1)In
			 generalEach eligible entity that receives a grant under this
			 section shall use the grant funds to carry out activities designed to
			 increase—
								(A)the number of
			 qualified teachers serving high-need schools who are teaching Advanced
			 Placement or International Baccalaureate courses in mathematics, science, or
			 critical foreign languages; and
								(B)the number of
			 students attending high-need schools who enroll in, and pass, the examinations
			 for such Advanced Placement or International Baccalaureate courses.
								(2)Permissive
			 activitiesThe activities described in paragraph (1) may
			 include—
								(A)teacher
			 professional development, in order to expand the pool of teachers in the
			 participating State, local educational agency, or high-need school who are
			 qualified to teach Advanced Placement or International Baccalaureate courses in
			 mathematics, science, or critical foreign languages;
								(B)pre-Advanced
			 Placement or pre-International Baccalaureate course development and
			 professional development;
								(C)coordination and
			 articulation between grade levels to prepare students to enroll and succeed in
			 Advanced Placement or International Baccalaureate courses in mathematics,
			 science, or critical foreign languages;
								(D)purchase of
			 instructional materials;
								(E)activities to
			 increase the availability of, and participation in, online Advanced Placement
			 or International Baccalaureate courses in mathematics, science, and critical
			 foreign languages;
								(F)reimbursing
			 low-income students attending high-need schools for part or all of the cost of
			 Advanced Placement or International Baccalaureate examination fees;
								(G)carrying out
			 subsection (j), relating to collecting and reporting data;
								(H)in the case of a
			 State educational agency that receives a grant under this section, awarding
			 subgrants to local educational agencies to enable the local educational
			 agencies to carry out authorized activities described in subparagraphs (A)
			 through (G); and
								(I)providing salary
			 increments or bonuses to teachers serving high-need schools who—
									(i)become qualified
			 to teach, and teach, Advanced Placement or International Baccalaureate courses
			 in mathematics, science, or a critical foreign language; or
									(ii)increase the
			 number of low-income students, who take Advanced Placement or International
			 Baccalaureate examinations in mathematics, science, or a critical foreign
			 language with the goal of successfully passing such examinations.
									(h)Matching
			 requirement
							(1)In
			 generalSubject to paragraph (2), each eligible entity that
			 receives a grant under this section shall provide, toward the cost of the
			 activities assisted under the grant, from non-Federal sources, an amount equal
			 to 200 percent of the amount of the grant, except that an eligible entity that
			 is a high-need local educational agency shall provide an amount equal to not
			 more than 100 percent of the amount of the grant.
							(2)WaiverThe
			 Secretary may waive all or part of the matching requirement described in
			 paragraph (1) for any fiscal year for an eligible entity described in
			 subparagraph (A) or (B) of section 3122(2), if the Secretary determines that
			 applying the matching requirement to such eligible entity would result in
			 serious hardship or an inability to carry out the authorized activities
			 described in subsection (g).
							(i)Supplement not
			 supplantGrant funds provided under this section shall be used to
			 supplement, not supplant, other Federal and non-Federal funds available to
			 carry out the activities described in subsection (g).
						(j)Collecting and
			 reporting requirements
							(1)ReportEach
			 eligible entity receiving a grant under this section shall collect and report
			 to the Secretary annually such data on the results of the grant as the
			 Secretary may reasonably require, including data regarding—
								(A)the number of
			 students enrolling in Advanced Placement or International Baccalaureate courses
			 in mathematics, science, or a critical foreign language, and pre-Advanced
			 Placement or pre-International Baccalaureate courses in such a subject, and the
			 distribution of grades those students receive;
								(B)the number of
			 students taking Advanced Placement or International Baccalaureate examinations
			 in mathematics, science, or a critical foreign language, and the distribution
			 of scores on those examinations;
								(C)the number of
			 teachers receiving training in teaching Advanced Placement or International
			 Baccalaureate courses in mathematics, science, or a critical foreign language
			 who will be teaching such courses in the next school year;
								(D)the number of
			 teachers becoming qualified to teach Advanced Placement or International
			 Baccalaureate courses in mathematics, science, or a critical foreign language;
			 and
								(E)the number of
			 qualified teachers who are teaching Advanced Placement or International
			 Baccalaureate courses in mathematics, science, or critical foreign languages to
			 students in a high-need school.
								(2)Reporting of
			 dataEach eligible entity receiving a grant under this section
			 shall report data required under paragraph (1)—
								(A)disaggregated by
			 subject area;
								(B)in the case of
			 student data, disaggregated in the same manner as information is disaggregated
			 under section 1111(h)(1)(C)(i) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(h)(1)(C)(i)); and
								(C)to the extent
			 feasible, in a manner that allows comparison of conditions before, during, and
			 after the project.
								(k)Evaluation and
			 reportFrom the amount made available for any fiscal year under
			 subsection (l), the Secretary shall reserve such sums as may be
			 necessary—
							(1)to conduct an
			 annual independent evaluation, by grant or by contract, of the program carried
			 out under this section, which shall include an assessment of the impact of the
			 program on student academic achievement; and
							(2)to prepare and
			 submit an annual report on the results of the evaluation described in paragraph
			 (1) to the Committee on Health, Education, Labor, and Pensions of the Senate,
			 the Committee on Education and the Workforce of the House of Representatives,
			 and the Committees on Appropriations of the Senate and House of
			 Representatives.
							(l)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $58,000,000 for each of the fiscal years 2007 and 2008,
			 and such sums as may be necessary for each of the 3 succeeding fiscal
			 years.
						IIMath
			 Now
				3201.Math Now for
			 elementary school and middle school students program
					(a)PurposeThe
			 purpose of this section is to enable all students to reach or exceed
			 grade-level academic achievement standards and to prepare the students to
			 enroll in and pass algebra courses by—
						(1)improving
			 instruction in mathematics for students in kindergarten through grade 9 through
			 the implementation of mathematics programs and the support of comprehensive
			 mathematics initiatives that are based on the best available evidence of
			 effectiveness; and
						(2)providing
			 targeted help to low-income students who are struggling with mathematics and
			 whose achievement is significantly below grade level.
						(b)Definition of
			 eligible local educational agencyIn this section, the term
			 eligible local educational agency means a high-need local
			 educational agency (as defined in section 3112(3)) serving 1 or more
			 schools—
						(1)with significant
			 numbers or percentages of students whose mathematics skills are below grade
			 level;
						(2)that are not
			 making adequate yearly progress in mathematics under section 1111(b)(2) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2));
			 or
						(3)in which students
			 are receiving instruction in mathematics from teachers who do not have
			 mathematical content knowledge or expertise in the teaching of
			 mathematics.
						(c)Program
			 authorized
						(1)In
			 generalFrom the amounts appropriated under subsection (k) for
			 any fiscal year, the Secretary is authorized to award grants, on a competitive
			 basis, for not more than 5 years, to State educational agencies to enable the
			 State educational agencies to award grants to eligible local educational
			 agencies to carry out the activities described in subsection (e).
						(2)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 applications for projects that will implement statewide strategies for
			 improving mathematics instruction and raising the mathematics achievement of
			 students, particularly students in grades 4 through 8.
						(d)State uses of
			 funds
						(1)In
			 generalEach State educational agency that receives a grant under
			 this section for a fiscal year—
							(A)shall expend not
			 more than a total of 10 percent of the grant funds to carry out the activities
			 described in paragraphs (2) or (3) for the fiscal year; and
							(B)shall use not
			 less than 90 percent of the grant funds to award grants, on a competitive
			 basis, to eligible local educational agencies to enable the eligible local
			 educational agencies to carry out the activities described in subsection (e)
			 for the fiscal year.
							(2)Mandatory uses
			 of fundsA State educational agency shall use the grant funds
			 made available under paragraph (1)(A) to carry out each of the following
			 activities:
							(A)Planning and
			 administrationPlanning and administration, including—
								(i)evaluating
			 applications from eligible local educational agencies using peer review teams
			 described in subsection (f)(1)(D);
								(ii)administering
			 the distribution of grants to eligible local educational agencies; and
								(iii)assessing and
			 evaluating, on a regular basis, eligible local educational agency activities
			 assisted under this section, with respect to whether the activities have been
			 effective in increasing the number of children—
									(I)making progress
			 toward meeting grade-level mathematics achievement; and
									(II)meeting or
			 exceeding grade-level mathematics achievement.
									(B)ReportingAnnually
			 providing the Secretary with a report on the implementation of this section as
			 described in subsection (i).
							(3)Permissive use
			 of funds; technical assistance
							(A)In
			 generalA State educational agency may use the grant funds made
			 available under paragraph (1)(A) for 1 or more of the following technical
			 assistance activities that assist an eligible local educational agency, upon
			 request by the eligible local educational agency, in accomplishing the tasks
			 required to design and implement a project under this section, including
			 assistance in—
								(i)selecting and
			 implementing a program of mathematics instruction, or materials and
			 interventions, based on the best available evidence of effectiveness;
								(ii)evaluating and
			 selecting diagnostic and classroom based instructional mathematics assessments;
			 and
								(iii)identifying
			 eligible professional development providers to conduct the professional
			 development activities described in subsection (e)(1)(B).
								(B)GuidanceThe
			 technical assistance described in subparagraph (A) shall be guided by
			 researchers with expertise in the pedagogy of mathematics, mathematicians, and
			 mathematics educators from high-risk, high-achievement schools and eligible
			 local educational agencies.
							(e)Local uses of
			 funds
						(1)Mandatory uses
			 of fundsEach eligible local educational agency receiving a grant
			 under this section shall use the grant funds to carry out each of the following
			 activities:
							(A)To implement
			 mathematics instructional materials and interventions (including intensive and
			 systematic instruction)—
								(i)for
			 students in the grades of a participating school as identified in the
			 application submitted under subsection (f)(2)(A); and
								(ii)that are based
			 on the best available evidence of effectiveness.
								(B)To provide
			 professional development and instructional leadership activities for teachers
			 and, if appropriate, for administrators and other school staff, on the
			 implementation of comprehensive mathematics initiatives designed—
								(i)to
			 improve the achievement of students performing significantly below grade
			 level;
								(ii)to
			 improve the mathematical content knowledge of the teachers, administrators, and
			 other school staff;
								(iii)to increase the
			 use of effective instructional practices; and
								(iv)to
			 monitor student progress.
								(C)To conduct
			 continuous progress monitoring, which may include the adoption and use of
			 assessments that—
								(i)measure student
			 progress and identify areas in which students need help in learning
			 mathematics; and
								(ii)reflect
			 mathematics content that is consistent with State academic achievement
			 standards in mathematics described in section 1111(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)).
								(2)Permissive uses
			 of fundsAn eligible local educational agency may use grant funds
			 under this section to—
							(A)adopt and use
			 mathematics instructional materials and assessments;
							(B)implement
			 classroom-based assessments, including diagnostic or formative
			 assessments;
							(C)provide remedial
			 coursework and interventions for students, which may be provided before or
			 after school;
							(D)provide small
			 groups with individualized instruction in mathematics;
							(E)conduct
			 activities designed to improve the content knowledge and expertise of teachers,
			 such as the use of a mathematics coach, enrichment activities, and
			 interdisciplinary methods of mathematics instruction; and
							(F)collect and
			 report performance data.
							(f)Applications
						(1)State
			 educational agencyEach State educational agency desiring a grant
			 under this section shall submit an application to the Secretary at such time
			 and in such manner as the Secretary may require. Each application shall
			 include—
							(A)an assurance that
			 the core mathematics instructional materials or program, supplemental
			 instructional materials, and intervention programs used by the eligible local
			 educational agencies for the project, are based on the best available evidence
			 of effectiveness and are aligned with State academic achievement
			 standards;
							(B)an assurance that
			 eligible local educational agencies will meet the requirements described in
			 paragraph (2);
							(C)an assurance that
			 local applications will be evaluated using a peer review process; and
							(D)a description of
			 the qualifications of the peer review teams, which shall consist of—
								(i)researchers with
			 expertise in the pedagogy of mathematics;
								(ii)mathematicians;
			 and
								(iii)mathematics
			 educators serving high-risk, high-achievement schools and eligible local
			 educational agencies.
								(2)Eligible local
			 educational agencyEach eligible local educational agency
			 desiring a grant under this section shall submit an application to the State
			 educational agency at such time and in such manner as the State educational
			 agency may require. Each application shall include—
							(A)an assurance that
			 the eligible local educational agency will provide assistance to 1 or more
			 schools that are—
								(i)served by the
			 eligible local educational agency; and
								(ii)described in
			 section 3201(b);
								(B)a description of
			 the grades kindergarten through grade 9, and of the schools, that will be
			 served;
							(C)information, on
			 an aggregate basis, on each school to be served by the project, including such
			 demographic, socioeconomic, and mathematics achievement data as the State
			 educational agency may request;
							(D)a description of
			 the core mathematics instructional materials or program, supplemental
			 instructional materials, and intervention programs or strategies that will be
			 used for the project, including an assurance that the programs or strategies
			 and materials are based on the best available evidence of effectiveness and are
			 aligned with State academic achievement standards;
							(E)a description of
			 the activities that will be carried out under the grant, including a
			 description of the professional development that will be provided to teachers,
			 and, if appropriate, administrators and other school staff, and a description
			 of how the activities will support achievement of the purpose of this
			 section;
							(F)an assurance that
			 the eligible local educational agency will report to the State educational
			 agency all data on student academic achievement that is necessary for the State
			 educational agency's report under subsection (i);
							(G)a description of
			 the eligible entity's plans for evaluating the impact of professional
			 development and leadership activities in mathematics on the content knowledge
			 and expertise of teachers, administrators, or other school staff; and
							(H)any other
			 information the State educational agency may reasonably require.
							(g)Prohibition on
			 endorsement of curriculum
						(1)In
			 generalIn implementing this section, the Secretary shall
			 not—
							(A)endorse, approve,
			 or sanction any mathematics curriculum designed for use in any school;
			 or
							(B)engage in
			 oversight, technical assistance, or activities that will require the adoption
			 of a specific mathematics program or instructional materials by a State, local
			 educational agency, or school.
							(2)Rule of
			 constructionNothing in this title shall be construed to
			 authorize or permit the Department of Education, or a Department of Education
			 contractor, to mandate, direct, control, or suggest the selection of a
			 mathematics curriculum, supplemental instructional materials, or program of
			 instruction by a State, local educational agency, or school.
						(h)Matching
			 requirements
						(1)State
			 educational agencyA State educational agency that receives a
			 grant under this section shall provide, from non-Federal sources, an amount
			 equal to 50 percent of the amount of the grant, in cash or in kind, to carry
			 out the activities supported by the grant, of which not more than 20 percent of
			 such 50 percent may be provided by local educational agencies within the
			 State.
						(2)WaiverThe
			 Secretary may waive all of or a portion of the matching requirement described
			 in paragraph (1) for any fiscal year, if the Secretary determines that—
							(A)the application
			 of the matching requirement will result in serious hardship for the State
			 educational agency; or
							(B)providing a
			 waiver best serves the purpose of the program assisted under this
			 section.
							(i)Program
			 performance and accountability
						(1)InformationEach
			 State educational agency receiving a grant under this section shall collect and
			 report to the Secretary annually such information on the results of the grant
			 as the Secretary may reasonably require, including information on—
							(A)mathematics
			 achievement data that show the progress of students participating in projects
			 under this section (including, to the extent practicable, comparable data from
			 students not participating in such projects), based primarily on the results of
			 State, school district wide, or classroom-based, assessments, including—
								(i)specific
			 identification of those schools and eligible local educational agencies that
			 report the largest gains in mathematics achievement; and
								(ii)evidence on
			 whether the State educational agency and eligible local educational agencies
			 within the State have—
									(I)significantly
			 increased the number of students achieving at grade level or above in
			 mathematics;
									(II)significantly
			 increased the percentages of students described in section 1111(b)(2)(C)(v)(II)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(2)(C)(v)(II)) who are achieving at grade level or above in
			 mathematics;
									(III)significantly
			 increased the number of students making significant progress toward meeting
			 grade-level mathematics achievement standards; and
									(IV)successfully
			 implemented this section;
									(B)the percentage of
			 students in the schools served by the eligible local educational agency who
			 enroll in algebra courses and the percentage of such students who pass algebra
			 courses; and
							(C)the progress made
			 in increasing the quality and accessibility of professional development and
			 leadership activities in mathematics, especially activities resulting in
			 greater content knowledge and expertise of teachers, administrators, and other
			 school staff, except that the Secretary shall not require such information
			 until after the third year of a grant awarded under this section.
							(2)Reporting and
			 disaggregationThe information required under paragraph (1) shall
			 be—
							(A)reported in a
			 manner that allows for a comparison of aggregated score differentials of
			 student academic achievement before (to the extent feasible) and after
			 implementation of the project assisted under this section; and
							(B)disaggregated in
			 the same manner as information is disaggregated under section 1111(h)(1)(C)(i)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(h)(1)(C)(i)).
							(3)Privacy
			 protectionThe data in the report shall be reported in a manner
			 that—
							(A)protects the
			 privacy of individuals; and
							(B)complies with the
			 requirements of the Family Educational Rights and Privacy Act of 1974 (20
			 U.S.C. 1232g).
							(j)Evaluation and
			 technical assistance
						(1)Evaluation
							(A)In
			 generalThe Secretary shall conduct an annual independent
			 evaluation, by grant or by contract, of the program assisted under this
			 section, which shall include an assessment of the impact of the program on
			 student academic achievement and teacher performance, and may use funds
			 available to carry out this section to conduct the evaluation.
							(B)ReportThe
			 Secretary shall annually submit, to the Committee on Health, Education, Labor,
			 and Pensions of the Senate, the Committee on Education and the Workforce of the
			 House of Representatives, and the Committees on Appropriations of the Senate
			 and House of Representatives, a report on the results of the evaluation.
							(2)Technical
			 assistanceThe Secretary may use funds made available under
			 paragraph (3) to provide technical assistance to prospective applicants and to
			 eligible local educational agencies receiving a grant under this
			 section.
						(3)Reservation of
			 fundsThe Secretary may reserve not more than 2.5 percent of
			 funds appropriated under subsection (k) for a fiscal year to carry out this
			 subsection.
						(k)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $146,700,000 for each of the fiscal years 2007 and 2008,
			 and such sums as may be necessary for each of the 3 succeeding fiscal
			 years.
					IIIForeign
			 language partnership program
				3301.Findings and
			 purpose
					(a)FindingsCongress
			 makes the following findings:
						(1)The United States
			 faces a shortage of skilled professionals with higher levels of proficiency in
			 foreign languages and area knowledge critical to the Nation's security.
						(2)Given the
			 Nation’s economic competitiveness interests, it is crucial that our Nation
			 expand the number of Americans who are able to function effectively in the
			 environments in which critical foreign languages are spoken.
						(3)Students' ability
			 to become proficient in foreign languages can be addressed by starting language
			 learning at a younger age and expanding opportunities for continuous foreign
			 language education from elementary school through postsecondary
			 education.
						(b)PurposeThe
			 purpose of this title is to significantly increase—
						(1)the opportunities
			 to study critical foreign languages and the context in which the critical
			 foreign languages are spoken; and
						(2)the number of
			 American students who achieve the highest level of proficiency in critical
			 foreign languages.
						3302.DefinitionsIn this title:
					(1)Eligible
			 recipientThe term eligible recipient means an
			 institution of higher education that receives grant funds under this title on
			 behalf of a partnership for use in carrying out the activities assisted under
			 this title.
					(2)PartnershipThe
			 term partnership means a partnership that—
						(A)shall
			 include—
							(i)an
			 institution of higher education; and
							(ii)1
			 or more local educational agencies; and
							(B)may include 1 or
			 more entities that support the purposes of this title.
						(3)Superior level
			 of proficiencyThe term
			 superior level of proficiency means level 3, the professional
			 working level, as measured by the Federal Interagency Language Roundtable (ILR)
			 or by other generally recognized measures of superior standards.
					3303.Program
			 authorized
					(a)Program
			 authorized
						(1)In
			 generalThe Secretary is
			 authorized to award grants to eligible recipients to enable partnerships served
			 by the eligible recipients to establish articulated programs of study in
			 critical foreign languages that will enable students to advance successfully
			 from elementary school through postsecondary education and achieve higher
			 levels of proficiency in a critical foreign language.
						(2)DurationA
			 grant awarded under paragraph (1) shall be for a period of not more than 5
			 years. A grant may be renewed for not more than 2 additional 5-year periods, if
			 the Secretary determines that the partnership's program is effective and the
			 renewal will best serve the purposes of this title.
						(b)Applications
						(1)In
			 generalEach eligible recipient desiring a grant under this
			 section shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as the Secretary may require.
						(2)ContentsEach
			 application shall—
							(A)identify each
			 local educational agency partner, including contact information and letters of
			 commitment, and describe the responsibilities of each member of the
			 partnership, including—
								(i)how
			 each of the partners will be involved in planning, developing, and
			 implementing—
									(I)program
			 curriculum and materials; and
									(II)teacher
			 professional development;
									(ii)what resources
			 each of the partners will provide; and
								(iii)how the
			 partners will contribute to ensuring the continuity of student progress from
			 elementary school through the postsecondary level;
								(B)describe how an
			 articulated curriculum for students will be developed and implemented, which
			 may include the use and integration of technology into such curriculum;
							(C)identify target
			 proficiency levels for students at critical benchmarks (such as grades 4, 8,
			 and 12), and describe how progress toward those proficiency levels will be
			 assessed at the benchmarks, and how the program will use the results of the
			 assessments to ensure continuous progress toward achieving a superior level of
			 proficiency at the postsecondary level;
							(D)describe how the
			 partnership will—
								(i)ensure that
			 students from a program assisted under this title who are beginning
			 postsecondary education will be assessed and enabled to progress to a superior
			 level of proficiency;
								(ii)address the
			 needs of students already at, or near, the superior level of proficiency, which
			 may include diagnostic assessments for placement purposes, customized and
			 individualized language learning opportunities, and experimental and
			 interdisciplinary language learning; and
								(iii)identify and
			 describe how the partnership will work with institutions of higher education
			 outside the partnership to provide participating students with multiple options
			 for postsecondary education consistent with the purposes of this title;
								(E)describe how the
			 partnership will support and continue the program after the grant has expired,
			 including how the partnership will seek support from other sources, such as
			 State and local governments, foundations, and the private sector; and
							(F)describe what
			 assessments will be used or, if assessments not available, how assessments will
			 be developed.
							(c)Uses of
			 fundsGrant funds awarded under this title—
						(1)shall be used to
			 develop and implement programs at the elementary school level through
			 postsecondary education, consistent with the purpose of this title,
			 including—
							(A)the development
			 of curriculum and instructional materials; and
							(B)recruitment of
			 students; and
							(2)may be used
			 for—
							(A)teacher
			 recruitment (including recruitment from other professions and recruitment of
			 native-language speakers in the community) and professional development
			 directly related to the purposes of this title at the elementary school through
			 secondary school levels;
							(B)development of
			 appropriate assessments;
							(C)opportunities for
			 maximum language exposure for students in the program, such as the creation of
			 immersion environments (such as language houses, language tables, immersion
			 classrooms, and weekend and summer experiences) and special tutoring and
			 academic support;
							(D)dual language
			 immersion programs;
							(E)scholarships and
			 study-abroad opportunities, related to the program, for postsecondary students
			 and newly recruited teachers who have advanced levels of proficiency in a
			 critical foreign language, except that not more than 20 percent of the grant
			 funds provided to an eligible recipient under this section for a fiscal year
			 may be used to carry out this subparagraph;
							(F)activities to
			 encourage community involvement to assist in meeting the purposes of this
			 title;
							(G)summer institutes
			 for students and teachers;
							(H)bridge programs
			 that allow dual enrollment for secondary school students in institutions of
			 higher education;
							(I)programs that
			 expand the understanding and knowledge of historic, geographic, and contextual
			 factors within countries with populations who speak critical foreign languages,
			 if such programs are carried out in conjunction with language
			 instruction;
							(J)research on, and
			 evaluation of, the teaching of critical foreign languages;
							(K)data collection
			 and analysis regarding the results of—
								(i)various student
			 recruitment strategies;
								(ii)program design;
			 and
								(iii)curricular
			 approaches; and
								(L)the impact of the
			 strategies, program design, and curricular approaches described in subparagraph
			 (K) on increasing—
								(i)the
			 number of students studying critical foreign languages; and
								(ii)the proficiency
			 of the students in the critical foreign languages.
								(d)Matching
			 requirement
						(1)In
			 generalAn eligible recipient that receives a grant under this
			 title shall provide, toward the cost of carrying out the activities supported
			 by the grant, from non-Federal sources, an amount equal to—
							(A)20 percent of the
			 amount of the grant payment for the first fiscal year for which a grant payment
			 is made;
							(B)30 percent of the
			 amount of the grant payment for the second such fiscal year;
							(C)40 percent of the
			 amount of the grant payment for the third such fiscal year; and
							(D)50 percent of the
			 amount of the grant payment for each of the fourth and fifth such fiscal
			 years.
							(2)Non-Federal
			 shareThe non-Federal share required under paragraph (1) may be
			 provided in cash or in-kind.
						(3)WaiverThe
			 Secretary may waive all or part of the matching requirement of paragraph (1),
			 for any fiscal year, if the Secretary determines that—
							(A)the application
			 of the matching requirement will result in serious hardship for the
			 partnership; or
							(B)the waiver will
			 best serve the purposes of this title.
							(e)Supplement not
			 supplantGrant funds provided under this title shall be used to
			 supplement, not supplant, other Federal and non-Federal funds available to
			 carry out the activities described in subsection (c).
					(f)Technical
			 assistanceThe Secretary shall enter into a contract to establish
			 a technical assistance center to provide technical assistance to partnerships
			 developing critical foreign language programs assisted under this section. The
			 center shall—
						(1)assist the
			 partnerships in the development of critical foreign language instructional
			 materials and assessments; and
						(2)disseminate
			 promising foreign language instructional practices.
						(g)Program
			 evaluation
						(1)In
			 generalThe Secretary may reserve not more than 5 percent of the
			 total amount appropriated for this title for any fiscal year to annually
			 evaluate the programs under this title.
						(2)ReportThe
			 Secretary shall prepare and annually submit, to the Committee on Health,
			 Education, Labor, and Pensions of the Senate, the Committee on Education and
			 the Workforce of the House of Representatives, and the Committees on
			 Appropriations of the Senate and House of Representatives, a report on the
			 results of any program evaluation conducted under this subsection.
						3304.Authorization
			 of appropriationsFor the
			 purpose of carrying out this title, there are authorized to be appropriated
			 $22,000,000 for each of the fiscal years 2007 and 2008, and such sums as may be
			 necessary for each of the 3 succeeding fiscal years.
				IVAlignment of
			 Education Programs
				3401.Alignment of
			 secondary school graduation requirements with the demands of 21st century
			 postsecondary endeavors and support for P–16 education data systems
					(a)PurposeIt
			 is the purpose of this section—
						(1)to promote more
			 accountability with respect to preparation for higher education, the 21st
			 century workforce, and the Armed Forces, by aligning—
							(A)student
			 knowledge, student skills, State academic content standards and assessments,
			 and curricula, in elementary and secondary education, especially with respect
			 to mathematics, science, reading, and, where applicable, engineering and
			 technology; with
							(B)the demands of
			 higher education, the 21st century workforce, and the Armed Forces;
							(2)to support the
			 establishment or improvement of statewide P–16 education data systems
			 that—
							(A)assist States in
			 improving the rigor and quality of elementary and secondary education content
			 knowledge requirements and assessments;
							(B)ensure students
			 are prepared to succeed in—
								(i)academic
			 credit-bearing coursework in higher education without the need for
			 remediation;
								(ii)the 21st century
			 workforce; or
								(iii)the Armed
			 Forces; and
								(3)enable States to
			 have valid and reliable information to inform education policy and
			 practice.
						(b)DefinitionsIn
			 this section:
						(1)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
						(2)P–16
			 educationThe term P–16 education means the
			 educational system from prekindergarten through the conferring of a
			 baccalaureate degree.
						(3)Statewide
			 partnershipThe term statewide partnership means a
			 partnership that—
							(A)shall
			 include—
								(i)the
			 Governor of the State or the designee of the Governor;
								(ii)the heads of the
			 State systems for public higher education, or, if such a position does not
			 exist, not less than 1 representative of a public degree-granting institution
			 of higher education;
								(iii)not less than 1
			 representative of a technical school;
								(iv)not less than 1
			 representative of a public secondary school;
								(v)the
			 chief State school officer;
								(vi)the chief
			 executive officer of the State higher education coordinating board;
								(vii)not less than 1
			 public elementary school teacher employed in the State;
								(viii)not less than
			 1 public elementary school teacher certified in early childhood
			 education;
								(ix)not less than 1
			 public secondary school teacher employed in the State;
								(x)not
			 less than 1 representative of the business community in the State; and
								(xi)not less than 1
			 member of the Armed Forces; and
								(B)may include other
			 individuals or representatives of other organizations, such as a school
			 administrator, a faculty member at an institution of higher education, a member
			 of a civic or community organization, a representative from a private
			 institution of higher education, a dean or similar representative of a school
			 of education at an institution of higher education or a similar teacher
			 certification or licensure program, or the State official responsible for
			 economic development.
							(c)Grants
			 authorizedThe Secretary is authorized to award grants, on a
			 competitive basis, to States to enable each such State to work with a statewide
			 partnership—
						(1)to promote better
			 alignment of content knowledge requirements for secondary school graduation
			 with the knowledge and skills needed to succeed in postsecondary education, the
			 21st century workforce, or the Armed Forces; or
						(2)to establish or
			 improve a statewide P–16 education data system.
						(d)Period of
			 grants; non-renewability
						(1)Grant
			 periodThe Secretary shall award a grant under this section for a
			 period of not more than 3 years.
						(2)Non-renewabilityThe
			 Secretary shall not award a State more than 1 grant under this section.
						(e)Authorized
			 activities
						(1)Grants for P–16
			 alignmentEach State receiving a grant under subsection
			 (c)(1)—
							(A)shall use the
			 grant funds for—
								(i)identifying and
			 describing the content knowledge and skills students who enter institutions of
			 higher education, the workforce, and the Armed Forces need to have in order to
			 succeed without any remediation based on detailed requirements obtained from
			 institutions of higher education, employers, and the Armed Forces;
								(ii)identifying and
			 making changes that need to be made to a State's secondary school graduation
			 requirements, academic content standards, academic achievement standards, and
			 assessments preceding graduation from secondary school in order to align the
			 requirements, standards, and assessments with the knowledge and skills
			 necessary for success in academic credit-bearing coursework in postsecondary
			 education, in the 21st century workforce, and in the Armed Forces without the
			 need for remediation;
								(iii)convening
			 stakeholders within the State and creating a forum for identifying and
			 deliberating on education issues that—
									(I)involve
			 prekindergarten through grade 12 education, postsecondary education, the 21st
			 century workforce, and the Armed Forces; and
									(II)transcend any
			 single system of education’s ability to address; and
									(iv)implementing
			 activities designed to ensure the enrollment of all elementary school and
			 secondary school students in rigorous coursework, which may include—
									(I)specifying the
			 courses and performance levels necessary for acceptance into institutions of
			 higher education; and
									(II)developing
			 curricula and assessments aligned with State academic content standards, which
			 assessments may be used as measures of student academic achievement in
			 secondary school as well as for entrance or placement at institutions of higher
			 education, including through collaboration with institutions of higher
			 education in, or State educational agencies serving, other States; and
									(B)may use the grant
			 funds for—
								(i)developing and
			 making available specific opportunities for extensive professional development
			 for teachers, paraprofessionals, principals, and school administrators,
			 including collection and dissemination of effective teaching practices to
			 improve instruction and instructional support mechanisms;
								(ii)identifying
			 changes in State academic content standards, academic achievement standards,
			 and assessments for students in grades preceding secondary school in order to
			 ensure the students are adequately prepared when the students enter secondary
			 school;
								(iii)developing a
			 plan to provide remediation and additional learning opportunities for students
			 who are performing below grade level to ensure that all students will have the
			 opportunity to meet secondary school graduation requirements; or
								(iv)identifying and
			 addressing teacher certification needs.
								(2)Grants for
			 statewide P–16 education data systems
							(A)Establishment
			 of systemEach State that receives a grant under subsection
			 (c)(2) shall establish a statewide P–16 education longitudinal data system
			 that—
								(i)provides each
			 student, upon enrollment in a public elementary school or secondary school in
			 the State, with a unique identifier, such as a bar code, that—
									(I)does not permit a
			 student to be individually identified by users of the system; and
									(II)is retained
			 throughout the student's enrollment in P–16 education in the State; and
									(ii)meets the
			 requirements of subparagraphs (B) through (E).
								(B)Improvement of
			 existing systemEach State that receives a grant under subsection
			 (c)(2) for the improvement of a statewide P–16 education data system may
			 employ, coordinate, or revise an existing statewide data system to establish a
			 statewide longitudinal P–16 education data system that meets the requirements
			 of subparagraph (A), if the statewide longitudinal P–16 education data system
			 produces valid and reliable data.
							(C)Data and
			 compliance with FERPAThe State, through the implementation of
			 the statewide P–16 education data system, shall—
								(i)ensure the implementation and use of valid
			 and reliable secondary school dropout data; and
								(ii)ensure that the statewide P–16 education
			 data system meets the requirements of the Family Educational Rights and Privacy
			 Act of 1974 (20 U.S.C. 1232g).
								(D)Required
			 elements of a statewide P–16 education data systemThe
			 State shall ensure that the statewide P–16 education data system includes the
			 following elements:
								(i)Prekindergarten
			 through grade 12 education and postsecondary educationWith
			 respect to prekindergarten through grade 12 education and postsecondary
			 education—
									(I)a unique statewide student identifier that
			 does not permit a student to be individually identified by users of the
			 system;
									(II)student-level enrollment, demographic, and
			 program participation information;
									(III)student-level
			 information about the points at which students exit, transfer in, transfer out,
			 drop out, or complete P–16 education programs;
									(IV)the capacity to communicate with higher
			 education data systems; and
									(V)a State data audit system assessing data
			 quality, validity, and reliability.
									(ii)Prekindergarten
			 through grade 12 educationWith respect to prekindergarten
			 through grade 12 education—
									(I)yearly test records of individual students
			 with respect to assessments under section 1111(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b));
									(II)information on students not tested by grade
			 and subject;
									(III)a teacher identifier system with the
			 ability to match teachers to students;
									(IV)student-level transcript information,
			 including information on courses completed and grades earned; and
									(V)student-level college readiness test
			 scores.
									(iii)Postsecondary
			 educationWith respect to
			 postsecondary education, data that provide—
									(I)information regarding the extent to which
			 students transition successfully from secondary school to postsecondary
			 education, including whether students enroll in remedial coursework; and
									(II)other information determined necessary to
			 address alignment and adequate preparation for success in postsecondary
			 education.
									(E)Functions of
			 the statewide P–16 education data systemIn implementing the statewide P–16
			 education data system, the State shall—
								(i)identify factors that correlate to
			 students’ ability to successfully engage in and complete postsecondary-level
			 general education coursework without the need for prior developmental
			 coursework;
								(ii)identify factors to increase the percentage
			 of low-income and minority students who are academically prepared to enter and
			 successfully complete postsecondary-level general education coursework;
			 and
								(iii)use the data in the system to otherwise
			 inform education policy and practice in order to better align student knowledge
			 and skills, and curricula, with the demands of postsecondary education, the
			 21st century workforce, and the Armed Forces.
								(f)Application
						(1)In
			 generalEach State desiring a grant under this section shall
			 submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may reasonably require.
						(2)Application
			 contentsEach application submitted under this section shall
			 specify whether the State application is for the conduct P–16 education
			 alignment activities, or the establishment or improvement of a statewide P–16
			 education data system. The application shall include, at a minimum, the
			 following:
							(A)A description of
			 the activities and programs to be carried out with the grant funds and a
			 comprehensive plan for carrying out the activities.
							(B)A description of
			 how the concerns and interests of the larger education community, including
			 parents, students, teachers, teacher educators, principals, and school
			 administrators will be represented in carrying out the authorized activities
			 described in subsection (e).
							(C)in the case of a
			 State applying for funding for P–16 education alignment, a description of how
			 the State will provide assistance to local educational agencies in implementing
			 rigorous State content knowledge requirements through substantive curricula and
			 other changes the State determines necessary, including scientifically based
			 remediation and acceleration opportunities for students.
							(D)in the case of a
			 State applying for funding to establish or improve a statewide P–16 education
			 data system—
								(i)a
			 description of and the timetable for the establishment or improvement of such
			 system; and
								(ii)an
			 assurance that the State will continue to fund the statewide P–16 education
			 data system after the end of the grant period.
								(g)Supplement not
			 supplantGrant funds provided under this section shall be used to
			 supplement, not supplant, other Federal, State, and local funds available to
			 carry out the authorized activities described in subsection (e).
					(h)Matching
			 requirementEach State that receives a grant under this section
			 shall provide, from non-Federal sources, an amount equal to 100 percent of the
			 amount of the grant, in cash or in kind, to carry out the activities supported
			 by the grant.
					(i)Rule of
			 constructionNothing in this section shall be construed to
			 require States to provide raw data to the Secretary.
					(j)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $80,000,000 for fiscal year 2007, $100,000,000 for
			 fiscal year 2008, and such sums as may be necessary for fiscal year
			 2009.
					DNational Science
			 Foundation
			4001.Authorization
			 of appropriations
				(a)In
			 GeneralThere are authorized to be appropriated to the National
			 Science Foundation—
					(1)$6,232,000,000
			 for fiscal year 2007;
					(2)$6,808,000,000
			 for fiscal year 2008;
					(3)$7,433,000,000
			 for fiscal year 2009;
					(4)$8,446,000,000
			 for fiscal year 2010; and
					(5)$11,200,000,000
			 for fiscal year 2011.
					(b)Plan for
			 Increased Research
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Director of the National Science Foundation, in consultation
			 with the National Science Board, shall submit a comprehensive, multiyear plan
			 that describes how the funds authorized in subsection (a) would be used, if
			 appropriated, to the Committee on Commerce, Science, and Transportation of the
			 Senate, the Committee on Health, Education, Labor, and Pensions of the Senate,
			 and the Committee on Science of the House of Representatives.
					(2)Plan
			 requirementsThe Director shall—
						(A)develop the plan
			 with a focus on strengthening the Nation’s lead in physical science and
			 technology, increasing overall workforce skills in physical science,
			 technology, engineering, and mathematics at all levels, and strengthening
			 innovation by expanding the focus of competitiveness and innovation policy at
			 the regional and local level; and
						(B)emphasize
			 spending increased research funds appropriated pursuant to subsection (a) in
			 areas of investment for Federal research and technology programs identified
			 under section 1101(c) of this Act.
						4002.Strengthening
			 of education and human resources directorate through equitable distribution of
			 new funds
				(a)PurposeThe
			 purpose of this section is to ensure the continued involvement of experts at
			 the National Science Foundation in improving science, technology, engineering,
			 and mathematics education at the elementary, secondary, and postsecondary
			 school levels by providing annual funding increases for the education and human
			 resources programs of the National Science Foundation that are proportional to
			 the funding increases provided to the Foundation overall.
				(b)Equitable
			 distribution of new fundsWithin the amounts authorized to be
			 appropriated by section 4001, there are authorized to be appropriated for the
			 education and human resources programs of the National Science
			 Foundation—
					(1)$1,050,000,000
			 for fiscal year 2007; and
					(2)for each of the
			 fiscal years 2008 through 2011, an amount equal to $1,050,000,000 increased for
			 each such fiscal year by an amount equal to the percentage increase in the
			 appropriation for the National Science Foundation for such fiscal year above
			 the amount appropriated to the National Science Foundation for fiscal year
			 2007.
					4003.Graduate
			 fellowships and graduate traineeships
				(a)Graduate
			 Research Fellowship Program
					(1)In
			 generalDuring the 5-year period beginning on the date of the
			 enactment of this Act, the Director of the National Science Foundation shall
			 expand the Graduate Research Fellowship Program of the National Science
			 Foundation so that an additional 1,250 fellowships are awarded to citizens or
			 nationals of the United States or eligible lawful permanent residents under the
			 Program during that period.
					(2)Extension of
			 fellowship periodThe Director is authorized to award fellowships
			 under the Graduate Research Fellowship Program for a period of up to 5
			 years.
					(3)Authorization
			 of appropriationsWithin the amounts authorized to be
			 appropriated by section 4001, there are authorized to be appropriated, to
			 provide an additional 250 fellowships under the Graduate Research Fellowship
			 Program during each of the fiscal years 2007 through 2011, the
			 following:
						(A)$12,000,000 for
			 fiscal year 2007.
						(B)$24,000,000 for
			 fiscal year 2008.
						(C)$36,000,000 for
			 fiscal year 2009.
						(D)$48,000,000 for
			 fiscal year 2010.
						(E)$60,000,000 for
			 fiscal year 2011.
						(b)Integrative
			 Graduate Education and Research Traineeship Program
					(1)In
			 generalDuring the 5-year period beginning on the date of the
			 enactment of this Act, the Director shall expand the Integrative Graduate
			 Education and Research Traineeship program of the National Science Foundation
			 so that an additional 1,250 individuals who are citizens or nationals of the
			 United States or eligible lawful permanent residents are awarded grants under
			 the program during that period.
					(2)Authorization
			 of appropriationsWithin the amounts authorized to be
			 appropriated by section 4001, there are authorized to be appropriated, to
			 provide grants to an additional 250 individuals under the Integrative Graduate
			 Education and Research Traineeship program during each of the fiscal years 2007
			 through 2011, the following:
						(A)$11,000,000 for
			 fiscal year 2007.
						(B)$22,000,000 for
			 fiscal year 2008.
						(C)$33,000,000 for
			 fiscal year 2009.
						(D)$44,000,000 for
			 fiscal year 2010.
						(E)$55,000,000 for
			 fiscal year 2011.
						(c)Definition of
			 eligible lawful permanent residentIn this section, the term
			 eligible lawful permanent resident means a lawful permanent
			 resident of the United States who declares an intent—
					(1)to apply for
			 United States citizenship; or
					(2)to reside in the
			 United States for not less than 5 years after the completion of a graduate
			 fellowship or traineeship awarded under this section.
					4004.Professional
			 science master's degree programs
				(a)Clearinghouse
					(1)DevelopmentThe
			 Director of the National Science Foundation shall establish a clearinghouse, in
			 collaboration with 4-year institutions of higher education (including
			 applicable graduate schools and academic departments), and industries and
			 Federal agencies that employ science-trained personnel, to share program
			 elements used in successful professional science master's degree programs and
			 other advanced degree programs related to science, mathematics, technology, and
			 engineering.
					(2)AvailabilityThe
			 Director shall make the clearinghouse of program elements developed under
			 paragraph (1) available to institutions of higher education that are developing
			 professional science master's degree programs.
					(b)Programs
					(1)Programs
			 authorizedThe Director shall award grants to 4-year institutions
			 of higher education to facilitate the institutions’ creation or improvement of
			 professional science master's degree programs.
					(2)ApplicationA
			 4-year institution of higher education desiring a grant under this section
			 shall submit an application at such time, in such manner, and accompanied by
			 such information as the Director may require. The application shall
			 include—
						(A)a description of
			 the professional science master's degree program that the institution of higher
			 education will implement;
						(B)the amount of
			 funding from non-Federal sources, including from private industries, that the
			 institution of higher education shall use to support the professional science
			 master's degree program; and
						(C)an assurance that
			 the institution of higher education shall encourage students in the
			 professional science master's degree program to apply for all forms of Federal
			 assistance available to such students, including applicable graduate
			 fellowships and student financial assistance under titles IV and VII of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070 et seq., 1133 et seq.).
						(3)Preference for
			 applicants with alternative funding sourcesThe Director shall
			 give preference in making awards to 4-year institutions of higher education
			 seeking Federal funding to create or improve professional science master's
			 degree programs, to those applicants that secure more than
			 2/3 of the funding for such professional science master's
			 degree programs from sources other than the Federal Government.
					(4)Number of
			 grants; time period of grants
						(A)Number of
			 grantsSubject to the availability of appropriated funds, the
			 Director shall award grants under paragraph (1) to a maximum of 200 4-year
			 institutions of higher education.
						(B)Time period of
			 grantsGrants awarded under this section shall be for one 3-year
			 term. Grants may be renewed only once for a maximum of 2 additional
			 years.
						(5)Evaluation and
			 reports
						(A)Development of
			 performance benchmarksPrior to the start of the grant program,
			 the Director of the National Science Foundation, in collaboration with 4-year
			 institutions of higher education (including applicable graduate schools and
			 academic departments), and industries and Federal agencies that employ
			 science-trained personnel, shall develop performance benchmarks to evaluate the
			 pilot programs assisted by grants under this section.
						(B)EvaluationFor
			 each year of the grant period, the Director, in consultation with 4-year
			 institutions of higher education (including applicable graduate schools and
			 academic departments), and industries and Federal agencies that employ
			 science-trained personnel, shall complete an evaluation of each program
			 assisted by grants under this section. Any program that fails to satisfy the
			 performance benchmarks developed under subparagraph (A) shall not be eligible
			 for further funding.
						(C)ReportNot
			 later than 180 days after the completion of an evaluation described in
			 subparagraph (B), the Director shall submit a report to Congress that
			 includes—
							(i)the
			 results of the evaluation described in subparagraph (B); and
							(ii)recommendations
			 for administrative and legislative action that could optimize the effectiveness
			 of the pilot programs, as the Director determines to be appropriate.
							(c)Institution of
			 Higher Education DefinedIn this section, the term
			 institution of higher education has the meaning given that term in
			 section 101(a) of the Higher Education Act of
			 1965 (20 U.S.C. 1001(a)).
				(d)Authorization
			 of AppropriationsWithin the amounts authorized to be
			 appropriated by section 4001, there are authorized to be appropriated to carry
			 out this section—
					(1)$10,000,000 for
			 fiscal year 2007;
					(2)$15,000,000 for
			 fiscal year 2008;
					(3)$18,000,000 for
			 fiscal year 2009; and
					(4)$20,000,000 for
			 each of the fiscal years 2010 and 2011.
					4005.Increased
			 support for science education through the National Science Foundation
				(a)In
			 generalWithin the amounts authorized to be appropriated by
			 section 4001, there are authorized to be appropriated to carry out the science,
			 mathematics, engineering, and technology talent expansion program under section
			 8(7) of the National Science Foundation Authorization Act of 2002 (Public Law
			 107–368, 116 Stat. 3042)—
					(1)$33,000,000 for
			 fiscal year 2007;
					(2)$40,000,000 for
			 fiscal year 2008;
					(3)$45,000,000 for
			 fiscal year 2009;
					(4)$50,000,000 for
			 fiscal year 2010; and
					(5)$55,000,000 for
			 fiscal year 2011.
					(b)Promoting
			 outreach and high qualitySection 8(7)(C) of the National Science
			 Foundation Authorization Act of 2002 (Public Law 107–368, 116 Stat. 3042) is
			 amended—
					(1)by redesignating
			 clauses (i) through (vi) as subclauses (I) through (VI), respectively, and
			 indenting appropriately;
					(2)by striking
			 “include those that promote high quality—” and inserting “include programs
			 that—
						
							(i)promote
				high-quality—
							;
				
					(3)in clause (i) (as
			 inserted by paragraph (2))—
						(A)in subclause
			 (III) (as redesignated by paragraph (1)), by striking for
			 students; and inserting for students, especially
			 underrepresented minority and female mathematics, science, engineering, and
			 technology students;;
						(B)in subclause (V)
			 (as redesignated by paragraph (1)), by striking and after the
			 semicolon;
						(C)in subclause (VI)
			 (as redesignated by paragraph (1)), by striking students. and
			 inserting students; and; and
						(D)by adding at the
			 end the following:
							
								(VII)outreach programs that provide middle
				and secondary school students and their science and math teachers opportunities
				to increase the students' and teachers' exposure to engineering and
				technology;
								;
				and
						(4)by adding at the
			 end the following:
						
							(ii)finance summer internships for
				mathematics, science, engineering, and technology undergraduate
				students;
							(iii)facilitate the hiring of
				additional mathematics, science, engineering, and technology faculty;
				and
							(iv)serve as bridges to enable
				underrepresented minority and female secondary school students to obtain extra
				mathematics, science, engineering, and technology training prior to entering an
				institution of higher
				education.
							.
					4006.Meeting
			 critical national science needs
				(a)In
			 GeneralIn addition to any other criteria, the Director of the
			 National Science Foundation shall include consideration of the degree to which
			 awards and research activities that otherwise qualify for support by the
			 National Science Foundation may assist in meeting critical national needs in
			 innovation, competitiveness, the physical and natural sciences, technology,
			 engineering, and mathematics.
				(b)Priority
			 TreatmentThe Director shall give priority in the selection of
			 awards and the allocation of National Science Foundation resources to proposed
			 research activities, and grants funded under the National Science Foundation’s
			 Research and Related Activities Account, that can be expected to make
			 contributions in physical or natural science, technology, engineering, or
			 mathematics, or that enhance competitiveness or innovation in the United
			 States.
				(c)LimitationNothing
			 in this section shall be construed to restrict or bias the grant selection
			 process against funding other areas of research deemed by the National Science
			 Foundation to be consistent with its mandate nor to change the core mission of
			 the National Science Foundation.
				4007.Reaffirmation
			 of the merit-review process of the National Science FoundationNothing in this division or division A, or
			 the amendments made by this division or division A, shall be interpreted to
			 require or recommend that the National Science Foundation—
				(1)alter or modify
			 its merit-review system or peer-review process; or
				(2)exclude the
			 awarding of any proposal by means of the merit-review or peer-review
			 process.
				4008.Experimental
			 Program to Stimulate Competitive ResearchWithin the amounts authorized to be
			 appropriated by section 4001, there are authorized to be appropriated to the
			 National Science Foundation for the Experimental Program to Stimulate
			 Competitive Research authorized under section 113 of the National Science
			 Foundation Authorization Act of 1988 (42 U.S.C. 1862g)—
				(1)$125,000,000 for
			 fiscal year 2007; and
				(2)for each of
			 fiscal years 2008 through 2011, an amount equal to $125,000,000 increased for
			 each such year by an amount equal to the percentage increase in the
			 appropriation for the National Science Foundation for such fiscal year above
			 the total amount appropriated to the National Science Foundation for fiscal
			 year 2007.
				4009.Encouraging
			 participation
				(a)Mentoring
			 ProgramThe Director of the National Science Foundation shall
			 establish a program to recruit and provide mentors for women who are interested
			 in careers in science, technology, engineering, and mathematics by pairing such
			 women who are in science, technology, engineering, or mathematics programs of
			 study in secondary school, community college, undergraduate or graduate school
			 with mentors who are working in industry.
				(b)Additional
			 learning programThe Director shall also establish a program to
			 provide grants to community colleges to provide additional learning and other
			 appropriate training to allow women to enter higher-paying technical jobs in
			 fields related to science, technology, engineering, or mathematics.
				(c)ApplicationsAn
			 institution of higher education, including a community college, desiring a
			 grant under this section shall submit an application at such time, in such
			 manner, and accompanied by such information as the Director may require.
				(d)Program
			 EvaluationThe Director shall establish metrics to evaluate the
			 success of the programs established under subsections (a) and (b) annually and
			 report the findings and conclusions of the evaluations annually to
			 Congress.
				4010.CyberinfrastructureIn order to continue and expand efforts to
			 ensure that research institutions throughout the Nation can fully participate
			 in research programs of the National Science Foundation and collaborate with
			 colleagues throughout the nation, the Director of the National Science
			 Foundation, within 180 days after the date of enactment of this Act, shall
			 develop and publish a plan that describes the current status of broadband
			 access for scientific research purposes in States located in EPSCoR-eligible
			 jurisdictions and outlines actions which can be taken to ensure that such
			 connections are available to enable participation in those National Science
			 Foundation programs which rely heavily on high-speed networking and
			 collaborations across institutions and regions.
			4011.Federal
			 information and communications technology research
				(a)Advanced
			 Information and Communications Technology Research
					(1)National
			 science foundation information and communications technology
			 researchThe Director of the National Science Foundation shall
			 establish a program of basic research in advanced information and
			 communications technologies focused on enhancing or facilitating the
			 availability and affordability of advanced communications services to all
			 people of the United States. In developing and carrying out the program, the
			 Director shall consult with the Board established under paragraph (2).
					(2)Federal
			 advanced information and communications technology research
			 boardThere is established within the National Science Foundation
			 a Federal Advanced Information and Communications Technology Research Board
			 (referred to in this subsection as the Board) which shall advise
			 the Director of the National Science Foundation in carrying out the program
			 authorized under paragraph (1). The Board shall be composed of individuals with
			 expertise in information and communications technologies, including
			 representatives from the National Telecommunications and Information
			 Administration, the Federal Communications Commission, the National Institute
			 of Standards and Technology, and the Department of Defense, and representatives
			 from industry and educational institutions.
					(3)Grant
			 programThe Director of the National Science Foundation, in
			 consultation with the Board, shall award grants for basic research into
			 advanced information and communications technologies that will contribute to
			 enhancing or facilitating the availability and affordability of advanced
			 communications services to all people of the United States. Areas of research
			 to be supported through the grants include—
						(A)affordable
			 broadband access, including wireless technologies;
						(B)network security
			 and reliability;
						(C)communications
			 interoperability;
						(D)networking
			 protocols and architectures, including resilience to outages or attacks;
						(E)trusted
			 software;
						(F)privacy;
						(G)nanoelectronics
			 for communications applications;
						(H)low-power
			 communications electronics;
						(I)implementation of
			 equitable access to national advanced fiber optic research and educational
			 networks in noncontiguous States; and
						(J)such other
			 related areas as the Director, in consultation with the Board, finds
			 appropriate.
						(4)CentersThe
			 Director shall award multiyear grants, subject to the availability of
			 appropriations, to institutions of higher education (as defined in section
			 101(a) of the Higher Education Act of
			 1965 (20 U.S.C. 1001(a)), nonprofit research institutions affiliated
			 with institutions of higher education, or consortia thereof to establish
			 multidisciplinary Centers for Communications Research. The purpose of the
			 Centers shall be to generate innovative approaches to problems in
			 communications and information technology research, including the research
			 areas described in paragraph (3). Institutions of higher education, nonprofit
			 research institutions affiliated with institutions of higher education, or
			 consortia receiving such grants may partner with 1 or more government
			 laboratories or for-profit entities, or other institutions of higher education
			 or nonprofit research institutions.
					(5)ApplicationsThe
			 Director of the National Science Foundation, in consultation with the Board,
			 shall establish criteria for the award of grants under paragraphs (3) and (4).
			 Such grants shall be awarded under the programs on a merit-reviewed competitive
			 basis. The Director shall give priority to grants that offer the potential for
			 revolutionary rather than evolutionary breakthroughs.
					(6)Authorization
			 of appropriationsWithin the amounts authorized to be
			 appropriated by section 4001, there are authorized to be appropriated to the
			 National Science Foundation to carry out this subsection—
						(A)$40,000,000 for
			 fiscal year 2007;
						(B)$45,000,000 for
			 fiscal year 2008;
						(C)$50,000,000 for
			 fiscal year 2009;
						(D)$55,000,000 for
			 fiscal year 2010; and
						(E)$60,000,000 for
			 fiscal year 2011.
						(b)National
			 Institute of Standards and Technology ResponsibilitiesThe
			 Director of the National Institute of Standards and Technology shall continue
			 to support research and support standards development in advanced information
			 and communications technologies focused on enhancing or facilitating the
			 availability and affordability of advanced communications services to all
			 people of the United States, in order to implement the Institute’s
			 responsibilities under section 2(c)(12) of the National Institute of Standards
			 and Technology Act (15 U.S.C. 272(c)(12)). The Director shall support
			 intramural research and cooperative research with institutions of higher
			 education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)) and industry.
				4012.Robert Noyce
			 Teacher Scholarship Program
				(a)In
			 generalSection 10 of the
			 National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n–1) is
			 amended—
					(1)in the section
			 heading, by inserting Teacher
			 after Noyce;
					(2)in subsection
			 (a)—
						(A)in paragraph
			 (1)—
							(i)by striking
			 to provide scholarships, stipends, and programming
			 designed;
							(ii)by inserting
			 and to provide scholarships and stipends to students participating in
			 the program after science teachers; and
							(iii)by inserting
			 Teacher after Noyce;
							(B)in paragraph
			 (3)—
							(i)in subparagraph
			 (A)—
								(I)in the matter
			 preceding clause (i)—
									(aa)by striking
			 encourage top college juniors and seniors majoring in and
			 inserting recruit and prepare undergraduate students to pursue degrees
			 in; and
									(bb)by striking
			 to become and inserting and become qualified
			 as;
									(II)in clause
			 (ii)—
									(aa)by striking
			 programs to help scholarship recipients and inserting
			 academic courses and clinical teaching experiences designed to prepare
			 students participating in the program;
									(bb)by striking
			 programs that will result in and inserting such
			 preparation as is necessary to meet requirements for; and
									(cc)by striking
			 licensing; and and inserting licensing;;
									(III)in clause
			 (iii)—
									(aa)by striking
			 scholarship recipients and inserting students
			 participating in the program;
									(bb)by striking
			 enable the recipients and inserting enable the
			 students; and
									(cc)by striking
			 ; or and inserting ; and; and
									(IV)by adding at the
			 end the following:
									
										(iv)providing summer
				internships for freshman and sophomore students participating in the program;
				or
										; and
								(ii)in subparagraph
			 (B)—
								(I)in the matter
			 preceding clause (i)—
									(aa)by striking
			 encourage and inserting recruit and prepare;
			 and
									(bb)by inserting
			 qualified as after to become;
									(II)by striking
			 clause (ii) and inserting the following:
									
										(ii)offering
				academic courses and clinical teaching experiences designed to prepare stipend
				recipients to teach in elementary schools and secondary schools, including such
				preparation as necessary to meet requirements for teacher certification or
				licensing;
										;
				and
								(C)by adding at the
			 end the following:
							
								(4)Eligibility
				requirementTo be eligible for an award under this section, an
				institution of higher education (or a consortium of such institutions) shall
				ensure that specific faculty members and staff from the mathematics, science,
				or engineering department of the institution (or a participating institution of
				the consortium) and specific education faculty members of the institution (or
				such participating institution) are designated to carry out the development and
				implementation of the program. An institution of higher education (or
				consortium) may also include teachers to participate in developing the
				pedagogical content of the program and to supervise students participating in
				the program in their field teaching experiences. No institution of higher
				education (or consortium) shall be eligible for an award unless faculty from
				the institution's mathematics, science, or engineering department are active
				participants in the
				program.
								;
						(3)in subsection
			 (b)—
						(A)in paragraph
			 (1)—
							(i)in subparagraph
			 (A)—
								(I)by striking
			 scholarship or stipend;
								(II)by inserting
			 and summer internships after number of
			 scholarships; and
								(III)by inserting
			 the type of activities proposed for the recruitment of students to the
			 program, after intends to award,;
								(ii)in subparagraph
			 (B)—
								(I)by striking
			 scholarship or stipend; and
								(II)by striking
			 ; and and inserting , which may include a description of
			 any existing programs at the applicant's institution that are targeted to the
			 education of science and mathematics teachers and the number of teachers
			 graduated annually from such programs;; and
								(iii)by striking
			 subparagraph (C) and inserting the following:
								
									(C)a description of
				the academic courses and clinical teaching experiences required under
				subparagraph (A)(ii) or B)(ii) of subsection (a)(3), including—
										(i)a description of
				the undergraduate program that will enable a student to graduate in 4 years
				with a major in mathematics, science, or engineering and to obtain teacher
				certification or licensing;
										(ii)a description of
				clinical teaching experiences proposed; and
										(iii)evidence of
				agreements between the applicant and the schools or school districts that are
				identified as the locations at which clinical teaching experiences will
				occur;
										(D)a description of
				the programs required under subparagraph (A)(iii) or (B)(iii) of subsection
				(a)(3), including activities to assist new teachers in fulfilling their service
				requirements under this section; and
									(E)an identification
				of the applicant's mathematics, science, or engineering faculty and its
				education faculty who will carry out the development and implementation of the
				program as required under subsection
				(a)(4).
									;
				and
							(B)in paragraph
			 (2)—
							(i)by redesignating
			 subparagraphs (B) through (E) as subparagraphs (C) through (F), respectively;
			 and
							(ii)by inserting
			 after subparagraph (A) the following:
								
									(B)the extent to
				which the applicant's mathematics, science, or engineering faculty and its
				education faculty have worked or will work collaboratively to design new or
				revised curricula that recognize the specialized pedagogy required to teach
				mathematics and science effectively in elementary schools and secondary
				schools;
									;
							(4)in subsection
			 (c)—
						(A)in paragraph
			 (3)—
							(i)by striking
			 $7,500 and inserting $10,000; and
							(ii)by striking
			 of scholarship support and inserting of scholarship
			 support, unless the Director establishes a policy by which part-time students
			 may receive additional years of support; and
							(B)in paragraph (4),
			 by inserting , with a maximum service requirement of 4 years
			 after was received;
						(5)in subsection
			 (d)—
						(A)in paragraph (2),
			 by inserting and professional achievement after academic
			 merit; and
						(B)in paragraph (4),
			 by striking for each year a stipend was received;
						(6)in subsection
			 (g)—
						(A)in paragraph (1),
			 by inserting or stipend after scholarship; and
						(B)by striking
			 paragraph (2) and inserting the following:
							
								(2)Repayment for
				failure to complete service
									(A)Less than 1
				year of serviceIf a circumstance described in paragraph (1)
				occurs before the completion of 1 year of a service obligation under this
				section, the sum of the total amount of awards received by the individual under
				this section shall be treated as a loan payable to the Federal Government,
				consistent with the provisions of part B or D of title IV of the Higher
				Education Act of 1965, and shall be subject to repayment in accordance with
				terms and conditions specified by the Secretary of Education in regulations
				promulgated to carry out this paragraph.
									(B)1 year or more
				of serviceIf a circumstance described in subparagraph (D) or (E)
				of paragraph (1) occurs after the completion of 1 year of a service obligation
				under this section, an amount equal to 1/2 of the sum of
				the total amount of awards received by the individual under this section shall
				be treated as a loan payable to the Federal Government, consistent with the
				provisions of part B or D of title IV of the Higher Education Act of 1965, and
				shall be subject to repayment in accordance with terms and conditions specified
				by the Secretary of Education in regulations promulgated to carry out this
				paragraph.
									;
						(7)by redesignating
			 subsection (i) as subsection (k);
					(8)by inserting
			 after subsection (h) the following:
						
							(i)Science and
				mathematics scholarship gift fundIn accordance with section
				11(f) of the National Science Foundation Act of 1950, the Director is
				authorized to accept donations from the private sector to supplement, but not
				supplant, scholarships, stipends, or internships associated with the programs
				under this section.
							(j)Assessment of
				teacher retentionNot later than 4 years after the date of
				enactment of the National Competitiveness Investment Act, the Director shall
				transmit to Congress a report on the effectiveness of the program carried out
				under this section regarding the retention of participants in the teaching
				profession beyond the service obligation required under this
				section.
							;
					(9)in subsection (k)
			 (as redesignated by paragraph (7))—
						(A)by redesignating
			 paragraphs (2) through (5) as paragraphs (3) through (6), respectively;
						(B)by inserting
			 after paragraph (1) the following:
							
								(2)the term
				high-need local educational agency means a local educational
				agency or educational service agency (as defined in section 9101 of the
				Elementary and Secondary Education Act of 1965)—
									(A)(i)that serves not less
				than 10,000 children from low-income families;
										(ii)for which not less than 20 percent
				of the children served by the agency are children from low-income families;
				or
										(iii)with a total of less than 600
				students in average daily attendance at the schools that are served by the
				agency, and all of whose schools are designated with a school locale code of 6,
				7, or 8, as determined by the Secretary of Education; and
										(B)(i)for which there is a
				higher percentage of teachers providing instruction in academic subject areas
				or grade levels for which the teachers are not highly qualified; or
										(ii)for which there is a high teacher
				turnover rate or a high percentage of teachers with emergency, provisional, or
				temporary certification or licensure;
										;
				and
						(C)in paragraph (4) (as redesignated by
			 subparagraph (A)) by inserting or had a career after is
			 working; and
						(10)by adding at the
			 end the following:
						
							(l)Authorization
				of appropriations
								(1)In
				generalWithin the amounts authorized to be appropriated by
				section 4001 of the National Competitiveness Investment Act and except as
				provided in paragraph (2), there are authorized to be appropriated to the
				Director for the Robert Noyce Teacher Scholarship Program under this
				section—
									(A)$105,000,000 for
				fiscal year 2007, of which at least $15,000,000 shall be used for capacity
				building activities described in clauses (ii) and (iii) of subsection (a)(3)(A)
				and clauses (ii) and (iii) of subsection (a)(3)(B);
									(B)$117,000,000 for
				fiscal year 2008, of which at least $18,000,000 shall be used for such capacity
				building activities;
									(C)$130,000,000 for
				fiscal year 2009, of which at least $21,000,000 shall be used for such capacity
				building activities;
									(D)$148,000,000 for
				fiscal year 2010, of which at least $24,000,000 shall be used for such capacity
				building activities; and
									(E)$200,000,000 for
				fiscal year 2011, of which at least $27,000,000 shall be used for such capacity
				building activities.
									(2)ExceptionFor
				any fiscal year for which the funding allocated for activities under this
				section is less than $105,000,000, the amount of funding available for capacity
				building activities described in subparagraphs (A) through (E) of paragraph (1)
				shall not exceed 15 percent of the allocated
				funds.
								.
					(b)Conforming
			 amendments
					(1)Section
			 4Section 4 of the National Science Foundation Authorization Act
			 of 2002 (42 U.S.C. 1862n note) is amended in the matter preceding paragraph (1)
			 by striking In this Act: and inserting Except as
			 otherwise provided, in this Act:.
					(2)Section
			 8Section 8(6) of the National Science Foundation Authorization
			 Act of 2002 (Public Law 107–368) is amended—
						(A)in the paragraph
			 heading, by inserting Teacher
			 after Noyce; and
						(B)by inserting
			 Teacher after Noyce.
						4013.Sense of the
			 Senate regarding the mathematics and science partnership programs of the
			 Department of Education and the National Science FoundationIt is the sense of the Senate that—
				(1)although the
			 mathematics and science education partnership program at the National Science
			 Foundation and the mathematics and science partnership program at the
			 Department of Education practically share the same name, the 2 programs are
			 intended to be complementary, not duplicative;
				(2)the National
			 Science Foundation partnership programs are innovative, model reform
			 initiatives that move promising ideas in education from research into practice
			 to improve teacher quality, develop challenging curricula, and increase student
			 achievement in mathematics and science, and Congress intends that the National
			 Science Foundation peer-reviewed partnership programs found to be effective
			 should be put into wider practice by dissemination through the Department of
			 Education partnership programs; and
				(3)the Director of
			 the National Science Foundation and the Secretary of Education should have
			 ongoing collaboration to ensure that the 2 components of this priority effort
			 for mathematics and science education continue to work in concert for the
			 benefit of States and local practitioners nationwide.
				4014.National
			 Science Foundation teacher institutes for the 21st century
				(a)Authorization
			 of appropriationsWithin the amounts authorized to be
			 appropriated by section 4001, there are authorized to be appropriated to carry
			 out the teacher institutes for the 21st century under paragraphs (3) and (7) of
			 section 9(a) of the National Science Foundation Authorization Act of 2002 (as
			 amended by subsection (b)) (42 U.S.C. 1862n(a))—
					(1)$76,000,000 for
			 fiscal year 2007;
					(2)$84,000,000 for
			 fiscal year 2008;
					(3)$94,000,000 for
			 fiscal year 2009;
					(4)$106,000,000 for
			 fiscal year 2010; and
					(5)$140,000,000 for
			 fiscal year 2011.
					(b)Teacher
			 institutes for the 21st centurySection 9(a) of the National
			 Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n(a)) is
			 amended—
					(1)in paragraph
			 (3)(B), by striking summer or and inserting teacher
			 institutes for the 21st century, as described in paragraph (7),;
					(2)by redesignating
			 paragraph (7) as paragraph (8); and
					(3)by inserting
			 after paragraph (6) the following:
						
							(7)Teacher
				institutes for the 21st century
								(A)In
				generalTeacher institutes for the 21st century carried out in
				accordance with paragraph (3)(B) shall—
									(i)be carried out in
				conjunction with a school served by the local educational agency in the
				partnership;
									(ii)be science,
				technology, engineering, and mathematics focused institutes that provide
				professional development to elementary school and secondary school teachers
				during the summer;
									(iii)serve teachers
				who are considered highly qualified (as defined in section 9101 of the
				Elementary and Secondary Education Act of
				1965), teach high-need subjects, and teach in high-need schools (as
				described in section 1114(a)(1) of the Elementary and Secondary Education Act of
				1965);
									(iv)focus on the
				theme and structure developed by the Director under subparagraph (C);
									(v)be content-based
				and build on school year curricula that are experiment-oriented, content-based,
				and grounded in current research;
									(vi)ensure that the
				pedagogy component is designed around specific strategies that are relevant to
				teaching the subject and content on which teachers are being trained, which may
				include training teachers in the essential components of reading instruction
				for adolescents in order to improve student reading skills within the subject
				areas of science, technology, engineering, and mathematics;
									(vii)be a multiyear
				program that is conducted for a period of not less than 2 weeks per
				year;
									(viii)provide for
				direct interaction between participants in and faculty of the teacher
				institute;
									(ix)have a component
				that includes the use of the Internet;
									(x)provide for
				followup training in the classroom during the academic year for a period of not
				less than 3 days, which may or may not be consecutive, for participants in the
				teacher institute, except that for teachers in rural local educational
				agencies, the followup training may be provided through the Internet;
									(xi)provide teachers
				participating in the teacher institute with travel expense reimbursement and
				classroom materials related to the teacher institute, and may include providing
				stipends as necessary; and
									(xii)establish a
				mechanism to provide supplemental support during the academic year for teacher
				institute participants to apply the knowledge and skills gained at the teacher
				institute.
									(B)Optional
				members of the partnershipIn addition to the partnership
				requirement under paragraph (2), an institution of higher education or eligible
				nonprofit organization (or consortium) desiring a grant for a teacher institute
				for the 21st century may also partner with a teacher organization, museum, or
				educational partnership organization.
								(C)Theme and
				structureEach year, not later than 180 days before the
				application deadline for a grant under this section, the Director shall, in
				consultation with a broad group of relevant education organizations, develop a
				theme and structure for the teacher institutes of the 21st century supported
				under paragraph
				(3)(B).
								.
					
	
		September 27, 2006
		Read the second time and placed on the
		  calendar
	
